Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 1 of 77

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Kathleen Kervin : CIVIL ACTION

Vv.

The 3M Company (f/k/a Minnesota Mining and
Manufacturing Company), et al.

NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ()

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) (*)

(f) Standard Management — Cases that do not fall into any one of the other tracks. ( )

L

Chemguard, Inc.

 

 

 

October 9, 2018 a
Date Attorney-at-law Attorney for

(215) 278-2555 (215) 278-2594 eleffler@shb.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 2 of 77
3844 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
Kathleen Kervin The 3M Company (f/k/a Minnesota Mining and Manufacturing
Company), et al. (see attached list of all parties and counsel)
(b) County of Residence of First Listed Plaintiff Bucks Co., PA County of Residence of First Listed Defendant _Ramsey Co., MN
(EXCEPT IN U.S, PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
See attached list of all counsel and parties See attached list of all counsel and parties
Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) ILL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)

O 1 US. Government 3. Federal Question PTF DEF PTF DEF

Plaintiff (U.S. Government Not a Party) Citizen of This State Ki O 1 Incorporated or Principal Place ago4 04
of Business In This State

O02 US. Government M4 Diversity Citizen of Another State O 2 2° Incorporated and Principal Place os &s

Defendant (Indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a O 3 © 3 Foreign Nation O6 6
Foreign Country

 

 

 

Click her

  
 

 
  

IV. NATURE OF SUIT (Place an

  
  

e for: Nature of Suit Code Descriptions

     

 
   

 
  
 

 
     

    

   

NE fORFEITURE?® KR] PHER
1 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure CI 422 Appeal 28 USC 158 C375 False Claims Act
120 Marine 1 310 Airplane 11 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal G 376 Qui Tam (31 USC
(130 Miller Act (F 315 Airplane Product Product Liability OF 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 367 Health Care/ CF 400 State Reapportionment
(1) 150 Recovery of Overpayment | {J 320 Assault, Libel & Pharmaceutical PER G 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C820 Copyrights © 430 Banks and Banking
0) 151 Medicare Act [1 330 Federal Employers’ Product Liability C 830 Patent & 450 Commerce
(J 152 Recovery of Defaulted Liability 0 368 Asbestos Personal CF 835 Patent - Abbreviated CO 460 Deportation
Student Loans ( 340 Marine Injury Product New Drug Application (} 470 Racketeer Influenced and
(Excludes Veterans) (3 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY Bi SOC TY. © 480 Consumer Credit
of Veteran’s Benefits (1 350 Motor Vehicle 0) 370 Other Fraud (710 Fair Labor Standards ff) & 490 Cable/Sat TV
160 Stockholders’ Suits 1 355 Motor Vehicle ) 371 Truth in Lending Act ( 862 Black Lung (923) C7 850 Securities/Commodities/
{9 190 Other Contract Product Liability CF 380 Other Personal {1 720 Labor/Management CF 863 DIWC/DIWW (405(g)) Exchange
G 195 Contract Product Liability | 360 Other Personal Property Damage Relations CF 864 SSID Title XVI CF 890 Other Statutory Actions
O 196 Franchise Injury MM 385 Property Damage 740 Railway Labor Act O 865 RSI (405(g)) O 891 Agricultural Acts
(7 362 Personal Injury - Product Liability (751 Family and Medical © 893 Environmental Matters
Leave Act © 895 Freedom of Information

Medical Malpractice

    

       

 

 
   
 

  

EAL PROPER IL RIGHT: PRISONER P : 210 790 Other Labor Litigation Act
C} 210 Land Condemnation Ch 440 Other Civil Rights Habeas Corpus: € 791 Employee Retirement (J 870 Taxes (U.S. Plaintiff C1) 896 Arbitration
{ 220 Foreclosure C441 Voting O 463 Alien Detainee Income Security Act or Defendant) 899 Administrative Procedure
M 230 Rent Lease & Ejectment (1) 442 Employment O 510 Motions to Vacate ( 871 IRS—Third Party Act/Review or Appeal of
(1 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
1 245 Tort Product Liability Accommodations 0 530 General C) 950 Constitutionality of
O 290 All Other Real Property 445 Amer. w/Disabilities - | 535 Death Penalty MIG. IO} State Statutes
Employment Other: () 462 Naturalization Application
1 446 Amer. w/Disabilities - | 540 Mandamus & Other [1 465 Other Immigration
Other 1 550 Civil Rights Actions

(1 555 Prison Condition
0) 560 Civil Detainee -
Conditions of

CI 448 Education

 

 

 

 

 

Confinement
V. ORIGIN (Place an “X” in One Box Only)
C1 Original $X¥2 Removed from OM 3  Remanded from 1 4 Reinstated or © 5 Transferred from © 6 Multidistrict C8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

28 U.S.C. Sections 1332, 1441, 1446, and 1453
Brief description of cause:
Plaintiff alleges injury from fire fighting product ordered by U.S. armed forces

 

VI. CAUSE OF ACTION

 

 

 

 

 

VII. REQUESTED IN Cl CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. Excess of $75,000.00 JURY DEMAND: {Yes No
VIEL RELATED CASE(S)
IF ANY (ee instructions): ce Petrese Tucker DOCKET NUMBER See attached list
DATE opis OF ATTORNEY OF RECORD
10/09/2018 oO

 

FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 3 of 77

Attachment to Civil Cover Sheet - Kervin v. The 3M Company, et al.
LIST OF ALL COUNSEL AND PARTIES

Plaintiff Kathleen Kervin’s Counsel:
Mark R. Cuker

Cuker Law Firm, LLC

2005 Market Street, Suite 1120
Philadelphia, PA 19103

W. Steven Berman

Napoli ShkoInik PLLC

1 Greentree Centre, Suite 201
10,000 Lincoln Drive
Marlton, NJ 08053

Counsel for Served Defendants and Defendants Not Yet Served:

Joseph H. Blum

Erin P. Loucks

Shook, Hardy & Bacon LLP

Two Commerce Square

2001 Market Street, Suite 3000
Philadelphia, PA 19103

Counsel for Defendant, Chemguard, Inc.

Keith E. Smith

Greenberg Traurig, LLC

2700 Two Commerce Square

2001 Market Street

Philadelphia, PA 19103

Counsel for Defendant National Foam, Inc. (a/k/a Chubb National Foam)

The 3M Company (f/k/a Minnesota Mining and Manufacturing Co.)
3M Center
St. Paul, MN 55144

Angus Fire (f/k/a Angus International)
141 Junny Road
Angier, NC 27501

The Ansul Company (a/k/a Ansul Chemical Company; a/k/a The Ansul Company a/k/a Ansul
Fire Protection)

One Stanton Street

Marinette, WI 54143

Buckeye Fire Equipment Company
10 Kings Road
Kings Mountain, NC 28086
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 4 of 77

Attachment to Civil Cover Sheet - Kervin v. The 3M Company, et al.
LIST OF ALL RELATED CASES

1. Bates, et al. v. The 3M Company, et al.
2:16-cv-4961-PBT

2. Grande, et al. v. The 3M Company, et al.
2:16-cv-5380-PBT

3. Yockey, et al. v. The 3M Company, et al.
2:16-cv-5553-PBT

4. Fearnley v. The 3M Company, et al.
2:16-cv-6416-PBT

(The first four cases have been consolidated under Bates)

5. Menkes, et al. v. The 3M Company, et al.
2:17-cv-573-PBT

6. Zysk, et al. v. The 3M Company, et al.
2:18-cv-2036-PBT

7. Gillen v. The 3M Company, et al.
2:18-cv-2037-PBT

8. Voelker, et al. v. The 3M Company, et al.
2:18-cv-2038-PBT

9. Gentles v. The 3M Company, et al.
2:18-cv-2039-PBT

10. Saturno v. The 3M Company, et al.
2:18-cv-2040-PBT

11. Grande v. The 3M Company, et al.
2:18-cv-2041-PBT

12. Burbridge v. The 3M Company, et al.
2:18-cv-2043-PBT

13. | Eynon v. The 3M Company, et al.
2:18-cv-3387-PBT

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 5 of 77

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff c/o Cuker Law Firm, 2005 Market Street, Suit 1120, Philadelphia, PA 19103

 

Address of Defendant: C/O Shook, Hardy & Bacon, 2001 Market Street, Suite 3000, Philadelphia, PA 19103

 

Warminster, PA

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: See attached list Judge: Petrese Tucker Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No [ |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No [ |
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No

numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ ] No
case filed by the same individual?

I certify that, to my knowledge, the within case [4] is / [) is
this court except as noted above.

oare, 10/09/2018 JL ee 204507

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

pot” plated to any case now pending or within one year previously terminated action in

 

 

CIVIL: (Place a V in one category only)

 

 

 

 

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
[) 1. Indemnity Contract, Marine Contract, and All Other Contracts ( 1. Insurance Contract and Other Contracts
[CJ 2. FELA EJ] 2. Airplane Personal Injury
LC] 3. Jones Act-Personal Injury C1 3. Assault, Defamation
C] 4. Antitrust ( 4. Marine Personal Injury

5. Patent ([] 5. Motor Vehicle Personal Injury
Ct 6. Labor-Management Relations [J 6. Other Personal Injury (Please specify):
C] 7. Civil Rights 7. Products Liability
E.] 8. Habeas Corpus L] 8. Products Liability - Asbestos

9, Securities Act(s) Cases (] 9. All other Diversity Cases
EH 10. Social Security Review Cases (Please specify):
((] 11. All other Federal Question Cases -

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, E rn Loucks . counsel of record or pro se plaintiff, do hereby certify:

 

| Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.
fo)
pare, 10/09/2018 C7) ~ 204507

Attornéy-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 6 of 77

Attachment to Designation Form - Kervin v. The 3M Company, et al.
LIST OF ALL RELATED CASES

1. Bates, et al. v. The 3M Company, et al.
2:16-cv-4961-PBT

2. Grande, et al. v. The 3M Company, et al.
2:16-cv-5380-PBT

3. Yockey, et al. v. The 3M Company, et al.
2:16-cv-5553-PBT

4. Fearnley v. The 3M Company, et al.
2:16-cv-6416-PBT

(The first four cases have been consolidated under Bates)

5. Menkes, et al. v. The 3M Company, et al.
2:17-cv-573-PBT

6. Zysk, et al. v. The 3M Company, et al.
2:18-cv-2036-PBT

7. Gillen v. The 3M Company, et al.
2:18-cv-2037-PBT

8. Voelker, et al. v. The 3M Company, et al.
2:18-cv-2038-PBT

9. Gentles v. The 3M Company, et al.
2:18-cv-2039-PBT

10. Saturno v. The 3M Company, et al.
2:18-cv-2040-PBT

11. Grande v. The 3M Company, et al.
2:18-cv-2041-PBT

12. Burbridge v. The 3M Company, et al.
2:18-cv-2043-PBT

13. Eynon v. The 3M Company, et al.
2:18-cv-3387-PBT
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 7 of 77

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

KATHLEEN KERVIN
Plaintiff,
V.

3M COMPANY (f/k/a Minnesota Mining and
Manufacturing, Co), ANGUS FIRE (f/k/a Angus
International), ANSUL (a/k/a Ansul Chemical
Company; a/k/a The Ansul Company a/k/a Ansul
Fire Protection), BUCKEYE FIRE EQUIPMENT
COMPANY, CHEMGUARD, INC., and
NATIONAL FOAM, INC. (a/k/a Chubb National
Foam),

Defendants.

 

 

Civil Action No.

NOTICE OF REMOVAL

JURY TRIAL DEMANDED

DEFENDANT CHEMGUARD, INC.’S NOTICE OF REMOVAL

TO: COURT OF COMMON PLEAS OF MONTGOMERY COUNTY

Office of the Prothonotary
Norristown, PA 19404

Mark R. Cuker

Cuker Law Firm, LLC

2005 Market Street, Suite 1120
Philadelphia, PA 19103
Counsel for Plaintiff

W. Steven Berman

Napoli Shkolnik PLLC

1 Greentree Centre, Suite 201
10,000 Lincoln Drive
Marlton, NJ 08053

Counsel for Plaintiff

Keith E. Smith

Greenberg Traurig, LLC
2700 Two Commerce Square
2001 Market Street
Philadelphia, PA 19103

Counsel for Defendant National Foam, Inc.

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 8 of 77

Defendant Chemguard, Inc. (“Chemguard”), by and through its undersigned counsel,
hereby gives notice of removal of this action, pursuant to 28 U.S.C. §§ 1442(a)(1) and 1446, to the
United States District Court for the Eastern District of Pennsylvania. As grounds for removal,
Chemguard states as follows:

PRELIMINARY STATEMENT

1. Plaintiff seeks to hold Chemguard and other defendants liable based on their alleged
conduct in designing, manufacturing, and selling firefighting chemical agents to the United States
military and others pursuant to government contracts and in accordance with the military’s
rigorous specifications. This action is removable to federal court based on diversity jurisdiction
under 28 U.S.C. § 1441(b). Further, Chemguard intends to assert the federal “government
contractor” defense in response to Plaintiff's claims. Under the federal officer removal statute, 28
U.S.C. § 1442(a)(1), Chemguard is entitled to remove this action in order to have its federal
defense adjudicated in a federal forum.

I. STATE COURT PROCEEDINGS

2. Plaintiff commenced the above-captioned civil action in the Court of Common
Pleas of Montgomery County, Pennsylvania by filing a complaint on August 17, 2018 (the
“Complaint”) against The 3M Company, Angus Fire, Tyco Fire Products LP (incorrectly
designated as Ansul), Buckeye Fire Equipment Company, National Foam, Inc., and Chemguard
(collectively, “Defendants”). A copy of all process, pleadings, and orders served upon Chemguard
filed in the Court of Common Pleas of Montgomery County, Pennsylvania, is attached hereto as
Exhibit A.

3. Plaintiff alleges, inter alia, that Defendants manufactured, sold, and/or distributed

a defective product, namely aqueous film-forming foams (“AFFF”), which contained allegedly

2

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 9 of 77

toxic constituents and to which Plaintiff has allegedly been exposed. Plaintiffs allege that AFFF
contains perfluorooctane sulfonate (“PFOS”) and perfluorooctanoic acid (“PFOA”), as well as
related fluorochemicals that can degrade to PFOS or PFOA. See Compl. at 49 4, 7, 9, 11, and 13.

4. Chemguard was served with the Complaint on September 10, 2018. Chemguard
files this Notice of Removal within 30 days from service of the Complaint. Thus, this Notice of
Removal is timely filed. See 28 U.S.C. § 1446(b)(1).

5. Chemguard will promptly file a copy of this Notice of Removal with the
Prothonotary of the Court of Common Pleas of Montgomery County, Pennsylvania.

6. Venue is proper in this Court pursuant to 28 U.S.C. §§ 118(a) and 1441(a), because
the United States District Court for the Eastern District of Pennsylvania is the federal judicial
district and division embracing the Court of Common Pleas of Montgomery County, Pennsylvania,
where the action was originally filed.

7. By filing a Notice of Removal in this matter, Chemguard does not waive the rights
of any Defendant to object to service of process, the sufficiency of process, jurisdiction over the
person, or venue, and Chemguard specifically reserves the rights of all Defendants to assert any
defenses and/or objections to which they may be entitled.

8. Chemguard reserves the right to amend or supplement this Notice of Removal.

9. If any question arises as to the propriety of the removal of this action, Chemguard
requests the opportunity to present a brief and oral argument in support of removal.

10. As shown below, this action is removable to federal court based on diversity

jurisdiction under 28 U.S.C. § 1332. The action is also removable to federal court based on federal

officer jurisdiction under 28 U.S.C. § 1442(a)(1).
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 10 of 77

11. Although not required (because this action is not removed solely under 28 U.S.C.
§ 1441(a)), all defendants that have been properly joined and served in this action as of this date
join in or consent to the removal of this action to this Court. Consent of the only defendant that
has been served as of the time of filing of this Notice of Removal, National Foam, Inc., is attached
hereto as Exhibit B.
Il. REMOVAL IS PROPER BASED ON DIVERSITY JURISDICTION

12. This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332.
Diversity jurisdiction exists where (1) the amount in controversy exceeds $75,000, exclusive of
interests and costs, and (2) the suit is between citizens of different states.

A. Complete Diversity of Citizenship Exists

13. The Complaint alleges that Plaintiff is a citizen of Pennsylvania. See Compl. at {

14. The Complaint alleges that The 3M Company is incorporated in Delaware and
maintains a principal place of business in Minnesota; thus, it is a citizen of Delaware and
Minnesota. See Compl. at ¥ 3.

15. The Complaint alleges that Angus Fire maintains corporate headquarters in the
United Kingdom and maintains a principal place of business in North Carolina; thus, it is a citizen
of North Carolina. See Compl. at § 5. Upon information and belief, the “Angus Fire” entity that
plaintiff attempts to identify is “Angus Fire Armour Corporation” which had its MilSpec AFFF
product on the government’s Qualified Products List (“QPL”) maintained by the United States
Department of Defense. The Angus Fire brand and the North Carolina facility was purchased by

defendant National Foam in 2013.
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 11 of 77

16. | The Complaint alleges that Ansul is incorporated in Wisconsin and maintains a
principal place of business in Wisconsin. See Compl. at (6. The Complaint incorrectly identifies
Tyco Fire Products, L.P. (“Tyco”) as Ansul. Tyco is a limited partnership formed in Delaware.
As a limited partnership, Tyco has the citizenship of each of its general and limited partners; the
location of Tyco’s principal place of business is legally irrelevant to its citizenship. Lincoln Ben.
Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015); Johnson v. SmithKline Beecham Corp.,
724 F.3d 337, 347-48 (3d Cir. 2013). Tyco’s partners are Central Sprinkler LLC and Fire Products
GP Holding LLC. These limited liability companies have the citizenship of their membership,
which is as follows: (a) Fire Products GP Holding, LLC is wholly owned by its single member,
Central Sprinkler LLC, (b) Central Sprinkler LLC is wholly owned by its single member, Tyco
International Management Company, LLC, (c) Tyco International Management Company, LLC is
wholly owned by its single member, Tyco Fire & Security US Holdings LLC, (d) Tyco Fire &
Security US Holdings LLC is wholly owned by its single member, Tyco Fire & Security (US)
Management, Inc. Tyco Fire & Security (US) Management, Inc. is incorporated in Nevada, and
its principal place of business is in New Jersey. Thus, Tyco is a citizen of Nevada and New Jersey.

17. The Complaint alleges that Buckeye Fire Equipment Company is incorporated in
North Carolina and maintains a principal place of business in North Carolina; thus, it is a citizen
of North Carolina. See Compl. at { 8.

18. The Complaint alleges that Chemguard is incorporated in Wisconsin and maintains
a principal place of business in Wisconsin. See Compl. at § 10. Chemguard is a Texas corporation

with its principal place of business in Texas. Thus, Chemguard is a citizen of Texas.!

 

' See Chemguard Consent to Removal filed in the related case Zysk v. The 3M Company, Civil Action No.
2:18-cv-02036 (ECF No. 6).
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 12 of 77

19. The Complaint incorrectly alleges that National Foam, Inc. is incorporated in
Delaware and maintains a principal place of business in Pennsylvania. See Compl. at { 12.

20. In fact, National Foam, Inc. is a Delaware corporation with its principal place of
business and corporate headquarters located in Angier, North Carolina. See Declaration of Robert
F. Nelson, attached hereto as Exhibit C, at §2?. National Foam, Inc. is not also known as “Chubb
National Foam,” a corporate entity unconnected to National Foam, Inc.

21. National Foam has a facility in West Chester, Pennsylvania, where it maintains a
small staff. Jd. at § 4. However, National Foam’s principal place of business, corporate
headquarters, and only manufacturing site is in Angier, North Carolina. Jd. at FJ 1-2 and 4-7.
Since 2015, National Foam has conducted its Board of Directors meetings in Angier, North
Carolina. Id. at 93. Accordingly, National Foam’s principal place of business is in North Carolina
and National Foam is a citizen of Delaware and North Carolina.

22. In addition, Mr. Nelson was deposed in related litigation on August 28, 2018, and

testified:

e Angier, North Carolina is National Foam’s corporate headquarters, where corporate
governance decisions are made.

e Corporate governance decisions are not made by anyone in West Chester,
Pennsylvania.

e Business decisions, investment, new product development, hiring and firing, strategy,
sales initiatives, and pricing all go through Mr. Nelson, whose offices are in North

Carolina.

e The corporate officers who direct, control and co-ordinate National Foam’s activities
are located in Angier, North Carolina and the United Kingdom.

(Ex. D, Excerpts from the Deposition of Robert Nelson (Aug. 28, 2018), at 62:17 to 67:9.).

 

? See, Declaration of Robert F. Nelson, at 2, filed in related case Zysk v. The 3M Company, Civil Action
No. 2:18-cv-02036 (hereinafter the “Nelson Decl.”) attached hereto as Exhibit C.

6
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 13 of 77

23, Plaintiff does not allege that any other defendant is a citizen of Pennsylvania.

24, Because Plaintiff is a citizen of Pennsylvania and each of the Defendants is not a
citizen of Pennsylvania, complete diversity exists among the parties to this action.

B. The Amount in Controversy Requirement Is Satisfied

25, Pursuant to 28 U.S.C. §1446(c)(2)(B), removal is proper if the court finds, by a
preponderance of the evidence, that the amount in controversy exceeds $75,000.00, exclusive of
interest and costs.

26. Chemguard’s Notice of Removal “need include only a plausible allegation that the
amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.,
LLC v. Owens, 135 8. Ct. 547, 554 (2014).

27. When a plaintiff fails to expressly state the amount of damages she seeks, a court
may determine whether the threshold amount is satisfied based on “a reasonable reading of the
value of the rights being litigated.” Werwinski v. Ford Motor Co., 286 F.3d 661, 666 (3d Cir.
2002).

28. In her Complaint, Plaintiff alleges she “was diagnosed with kidney cancer...and
underwent surgery...” See Compl. at § 17. She also alleges that exposure to chemicals from
Defendants’ products resulted in alleged “kidney cancer, high blood pressure, stress, and anxiety.”
Id. at § 18. She is alleged to have “incurred substantial medical bills, a loss of earnings and
impairment of earning capacity, great pain, suffering and mental distress.” Jd. at 118.

29. Because of Plaintiff's allegation of severe and permanent injuries, substantial
medical bills, and loss of earnings and earning capacity, the totality of the circumstances requires
this Court to conclude that Plaintiff seeks in excess of $75,000.00, exclusive of interest and costs.

See Spectacor Mgmt. Grp. v. Brown, 131 F.3d 120, 122 Gd Cir. 1997) (“As a general rule, [the
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 14 of 77

amount in controversy] is determined from the good faith allegations appearing on the face of the
complaint.”); Angus v. Shiley Inc., 989 F.2d 142, 145 (3d Cir. 1993).

30. Thus, the requirements for diversity jurisdiction are satisfied and this case is
removable to federal court by Chemguard under 28 U.S.C. § 1441 (a).

Ill. REMOVAL IS PROPER BASED ON FEDERAL OFFICER REMOVAL STATUTE

31. Although this action is removable based on diversity jurisdiction alone, Chemguard
also asserts a separate and independent basis for federal jurisdiction under the federal officer
removal statute, 28 U.S.C. § 1442(a)(1).

32. The federal officer removal statute provides for removal when a defendant is sued
for acts undertaken at the direction of a federal officer. Removal is appropriate under this provision
where the removing defendant establishes that: “(1) [the defendant] is a “person” within the
meaning of the statute; (2) the [plaintiffs] claims are based upon the [defendant’s] conduct “acting
under” the United States, its agencies, or its officers; (3) the [plaintiffs] claims against [the
defendant] are “for, or relating to” an act under color of federal office; an (4) [the defendant] raises
a colorable federal defense to the [plaintiffs] claims.” Papp v. Fore-Kast Sales Co., 842 F.3d 805,
812 (3d Cir. 2016).

33. | Removal rights under the federal officer removal statute are much broader than
under the general removal statute, 28 U.S.C. § 1441. Suits against defendants acting on behalf of
federal officers “may be removed despite the nonfederal cast of the complaint; the federal-question
element is met if the defense depends on federal law.” Jefferson County v. Acker, 527 U.S. 423,
431 (1999). “The statute protect[s] officers of the federal government, and those acting under
them, from interference by litigation in state court while those officers [and those under their

charge] are trying to carry out their duties.” Zhomas-Fish v. Aetna Steel Prod. Corp., 2018 WL
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 15 of 77

3630123, at *2 (D.N.J. July 31, 2018) (alterations in original, internal quotation marks omitted).
This important federal policy “should not be frustrated by a narrow, grudging interpretation of §
1442(a)(1).” Willingham v. Morgan, 395 U.S. 402, 407 (1969). To the contrary, 28 U.S.C. § 1442
as a whole must be “liberally construe[d]” in favor of removal. Papp, 842 F.3d at 812 (alterations
in original, internal quotation marks omitted).

34. The allegations in Plaintiff's Complaint and Chemguard’s anticipated defenses
(along with the anticipated defenses of all Defendants) directly implicate the federal officer
removal statute.

35. Plaintiff generally alleges that Defendants manufactured and sold AFFFs that
allegedly contained the chemicals PFOS and/or PFOA (see Compl. {ff 4, 7, 9, 11, 13).

36. Plaintiff also alleges that “PFOS and PFOA contamination has been discovered in
the wells of and surrounding the Naval Air Station Joint Reserve Base — Willow Grove. ..and Naval
Air Warfare Center” at Johnsville. Jd. at 949. Plaintiff alleges the contamination of her drinking
and potable water supply is a result of the discharge used at these locations. Jd. at { 50.

37. All requirements for removal under § 1442(a)(1) are satisfied here. Cf, e.g., Ayo
v. 3M Company, No. 2:18-cv-00373-JS-AYS (Seybert, J.) (denying motion to remand and finding
that federal officer removal was proper in a case with similar allegations against Chemguard and
other manufacturers of AFFF).

A. MilSpec AFFF

38. Since the 1960s, the United States military has used AFFF that met military
specifications (“MilSpec AFFF”) on military bases, airfields, and Navy ships—settings where fuel
fires are inevitable and potentially devastating—to train its personnel, put out fires, save lives, and

protect property. Indeed, the United States Naval Research Laboratory developed AFFF in
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 16 of 77

response to deadly, catastrophic fires aboard the aircraft carriers USS Forrestal in 1967 and USS
Enterprise in 1969.> Decades later, the Naval Research Laboratory described the development of
AFFF as “one of the most far-reaching benefits to worldwide aviation safety.”

39, The manufacture and sale of AFFF procured by the military, and about which
Plaintiff complains here, is governed by rigorous military specifications created and administered
by Naval Sea Systems Command.’ All such AFFF products must be “qualified for listing on the
applicable Qualified Products List” prior to military procurement.® Prior to such listing, a
“manufacturer’s ... products are examined, tested, and approved to be in conformance with
specification requirements.”’ The MilSpec designates Naval Sea Systems Command as the agency
responsible for applying these criteria and determining whether AFFF products satisfy the
MilSpec’s requirements.’ After a product is added to the Qualified Products List, “[c]riteria for
retention of qualification are applied on a periodic basis to ensure continued integrity of the

qualification status.” Naval Sea Systems Command “reserves the right to perform any of the

 

> See U.S. Naval Research Lab., NRL Press Release 71-09r, Navy Researchers Apply Science to Fire
Fighting (Oct. 23, 2009), available at http://bit.ly/2i0y1xJ.

4 U.S. Naval Research Lab., NRL Mem. Rep. 1001-06-8951, The U.S. Naval Research Laboratory (1923-
2005): Fulfilling the Roosevelts’ Vision for American Naval Power, at 37 (June 30, 2006), available at

http://bit ly/2mujJds.

> Mil-F-24385 (1969). The November 1969 MilSpec and all its revisions and amendments through
September 2017 are available at http://bit.ly/2mmcvqT.

6 Id. § 3.1.

’ Dep’t of Defense SD-6, Provisions Governing Qualification, at 1 (Feb. 2014), available at
http://bit.ly/2EI4J27.

8 See, e.g., MIL-PRF-24385F(2) at 18 (2017)). The cited MilSpec designates Naval Sea Systems Command
as the “Preparing Activity.” The “Preparing Activity” is responsible for qualification. (See Dep’t of
Defense SD-6 at 3.

° Dep’t of Defense SD-6 at 1.

10

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 17 of 77

[quality assurance] inspections set forth in the specification where such inspections are deemed
necessary to ensure supplies and services conform to prescribed requirements.”!°

40. | The MilSpec has always required that AFFF contain “fluorocarbon surfactants”—
the class of chemical compounds that includes PFOA and PFOS."! The current MilSpec expressly
specifies (subject to recently imposed limits) use of PFOA and PFOS in AFFF formulations. '*

B. The “Person” Requirement Is Satisfied

41. The first requirement is satisfied because Chemguard (a corporation) is a “person”

under the statute. For purposes of § 1442(a)(1), the term “person” includes ‘“‘companies,
associations, firms, [and] partnerships.’” Papp, 842 F.3d at 812 (quoting 1 U.S.C. § 1).

C. The “Acting Under” Requirement Is Satisfied

42. The second requirement (“acting under” a federal officer) is satisfied when an entity
assists or helps carry out, the duties or tasks of a federal officer. Isaacson v. Dow Chem. Co., 517
F.3d 129, 137 (2d Cir. 2008). “The words ‘acting under’ are to be interpreted broadly.” Jd. at 136.
Federal courts “have explicitly rejected the notion that a defendant could only be ‘acting under’ a
federal officer if the complained-of conduct was done at the specific behest of the federal officer
or agency.” Papp, 842 F.3d at 813.

43. The requirement is met here because Plaintiffs directly challenge Defendants’
alleged conduct in providing vital products “that, in the absence of Defendants, the Government

would have had to produce itself.” Isaacson, 517 F.3d at 137. MilSpec AFFF is a mission critical

military product that, without the support of private contractors, the government would have to

 

'0 See, e.g., MIL-PRF-24385F(2) § 4.1 (2017). In addition, since July 1, 2006, airport operators holding an
FAA Airport Operating Certificate have been required to use, with limited exceptions, MilSpec AFFF. See
FAA CertAlert 16-05 (Sept. 1, 2016) (available at https://www.faa.gov/airports/airport_safety/certalerts/).

"! See Mil-F-24385 § 3.2 (1969).
2 See MIL-PRF-24385F(2) § 6.6 & Tables 1, 3 (2017).

11
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 18 of 77

produce for itself. Naval Research Laboratory states that, “[a]lthough [it] was responsible for the

original concepts and formulations, it was necessary to elicit the aid of the chemical industry to

synthesize the fluorinated intermediates and agents to achieve improvements in formulations.”!?

Accordingly, the military has long depended upon outside contractors like Tyco to develop and
supply AFFF. See Ayo, slip op., at 26-27 (finding that Chemguard and other AFFF manufacturers

were “acting under” a federal officer in connection with the manufacture and sale of MilSpec

AFFF).

44. _ Plaintiff's own allegations confirm that Defendants were “acting under” federal
officers of the Department of Defense and its agencies when manufacturing and selling MilSpec
AFFF products allegedly used at the sites. Indeed, Plaintiff affirmatively alleges that Chemguard

and the other Defendants made these products for, and sold them to, the U.S. military, which used

them at the sites:

° “Defendants knew or should have known that their harmful and defective products,
AFFF, would be used for various purposes...including, but not limited to, training
for firefighting, actual firefighting, and use in hangar sprinkler fire suppression
systems...” (See Compl. ¥ 67.)

° “U.S. Navy, Air National Guard, Marines, and Air Force...personnel...conducted
training exercises at the Bases.” (Ud. 77.)

e “...the Military...engaged in firefighting and explosion training that required the
use of AFFF.” (/d. at § 78.)

° “For decades, firefighting training activities took place at the two military Bases.”
(dd. at ¥ 79.)

e “The use of AFFF for training purposes included suppression fires and explosions
on the ground, as well as coating runways in anticipation of difficult landings....”

(id. 481.)

 

3 Fulfilling the Roosevelts’ Vision, at 37.

12

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 19 of 77

45. In designing, manufacturing and supplying the MilSpec AFFF products at issue,
Chemguard acted under the direction and control of one or more federal officers. Specifically,
Chemguard acted in accordance with detailed specifications, promulgated by Naval Sea Systems
Command, that govern AFFF formulation, performance, testing, storage, inspection, packaging,
and labeling.'* Further, the AFFF products in question were subject to various tests by the United
States Navy before and after being approved for use by the military and for inclusion on the
Qualified Products List (“QPL”) maintained by the United States Department of Defense. !>

46. The applicable MilSpec has always required that AFFF contain constituents from
the same class of chemical compounds to which PFOA and PFOS belong.'® The current MilSpec
expressly specifies (subject to recently imposed limits) use of PFOA and PFOS in AFFF
formulations.'’ Indeed, the September 2017 amendments to the MilSpec recognize that it is not
yet technically feasible for manufacturers to completely eliminate PFOA and PFOS “while still
meeting all other military specification requirements.”!®

D. The “Relating To” Requirement Is Satisfied

47. The Third Circuit has taken a “permissive view of [the ‘relating to’] requirement,”
also “referred to as the ‘nexus’ or ‘causation’ requirement.” Papp, 842 F.3d at 813. To meet this
requirement, “‘it is sufficient for there to be a connection or association between the act in question

and the federal office.’” Jd. Courts “credit Defendants’ theory of the case when determining

whether [this] causal connection exists.” Zsaacson, 517 F.3d at 137

 

M4 See MIL-PRF-24385F(2) (2017).

5 See Dep’t of Defense, SD-6, Provisions Governing Qualification, at 1 (Feb. 2014).
16 See Mil-F-24385 § 3.2 (1969).

"7 See MIL-PRF-24385F(2) § 6.6 & Tables 1, 3 (2017).

'8 Id. § 6.6.

13

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 20 of 77

48. “To show causation, Defendants must only establish that the act that is the subject
of Plaintiffs’ attack ... occurred while Defendants were performing their official duties.” Jd. at
137-38 (emphasis in original). Here, the Plaintiff's claims arise from Chemguard’s production
and sale of AFFF to military specifications. Plaintiff alleges that the use of PFOS and PFOA in
AFFF rendered Chemguard’s products defective. Chemguard contends that the use of such
chemicals was required by military specifications. The conflict is apparent: The design choices
Plaintiff is attempting to impose via state tort law would create a conflict in which Defendants
could not “comply with both [their] contractual obligations and the state-prescribed duty of care.”
Boyle vy. United Tech. Corp., 487 U.S. 500, 509 (1988).

E. The “Colorable Defense” Requirement Is Satisfied

49. The fourth requirement is satisfied by Chemguard’s assertion of the government
contractor defense. The Third Circuit has held that this defense supports removal under Section
1442(a)(1). Papp, 842 F.3d at 814.

50. At the removal stage, a defendant need only show that its government contractor
defense is colorable; that is, “that the defense was ‘legitimate and [could] reasonably be asserted,
given the facts presented and the current law.’” Papp, 842 F.3d at 815 (alteration in original,
citation omitted). As the Third Circuit has stated, “[a] defendant ‘need not win his case before he
can have it removed.’” Jd. (quoting Willingham, 395 U.S. at 407); see also Isaacson, 517 F.3d at
139 (“To be ‘colorable,’ the defense need not be ‘clearly sustainable,’ as the purpose of the statute
is to secure that the validity of the defense will be tried in federal court.”) (citation omitted).
Moreover, “this inquiry is undertaken whilst viewing the facts in the light most favorable to
Defendants.” Hagen v. Benjamin Foster Co., 739 F. Supp. 2d 770, 783-84 (E.D. Pa. 2010). “A

court does not ‘determine credibility, weigh the quantum of evidence or discredit the source of the

14

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 21 of 77

defense’ at this stage. Instead, [the court] only determines whether there are sufficient facts alleged
to raise a colorable defense.” Kraus vy. Alcatel-Lucent, 2018 WL 3585088, at *2 (E.D. Pa. July 25,
2018).

51. | Under the government contractor defense, the defendant is not liable for alleged
defects or negligence with respect to military equipment or supplies “when (1) the United States
approved reasonably precise specifications; (2) the equipment conformed to those specifications;
and (3) the supplier warned the United States about the dangers in the use of the equipment that
were known to the supplier but not to the United States.” Boyle, 487 U.S. at 512.

52. | Chemguard has satisfied these elements for purposes of removal. As discussed
above, Naval Sea Systems Command approved reasonably precise specifications, governing AFFF
formulation, performance, testing, storage, inspection, packaging, and labeling.!? Plaintiff admits
that these products appeared on the DOD Qualified Products Listing (Compl. § 61), which could
have happened only if Naval Sea Systems Command had first determined that they conformed to
the Mil-Spec.”°

53. In the Complaint, Plaintiff attempts to characterize the Military Specifications as
“performance specifications.” (Compl. {9 53-58.) Plaintiffs allegations are both factually
incorrect and legally unsupportable. Courts have never drawn a bright line distinction between
performance and design requirements. The “reasonably precise” specification standard can be met
where government performance specifications effectively determine or significantly constrain
design choices. E.g., Oliver v. Oshkosh Truck Corp., 96 F.3d 992, 1001 (7th Cir. 1996). The

standard is also met where the contractor incorporated government performance specifications into

 

19 See MIL-PRF-24385F(2) (2017).
20 See Dep’t of Defense SD-6, Provisions Governing Qualification, supra, at 1 (Feb. 2014).

15

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 22 of 77

a design that the government subsequently reviewed and approved. Harduvel v. Gen’] Dynamics
Corp., 878 F.2d 1311, 1320 (11th Cir. 1989). The critical issue is whether the government
exercised discretion in approving the design of the product. Plaintiff is also wrong factually. The
military specifications at issue addressed both performance and design, and even the performance
requirements constrain the design of the product, requiring (as the military has stated) the use of
perfluorinated compounds (“PFCs”). Further, the military was extensively involved in the
development of Mil-Spec AFFF (including, among other things, patenting and licensing the
technology),”! and expressly approved AFFF containing PFCs (including PFOS or PFOA).”
Moreover, the plain terms of the military specifications demonstrate that they go beyond
performance. For example, every iteration of the Mil-Spec since 1969 has provided that
“{c]oncentrates shall consist of fluorocarbon surfactants plus other compounds as required to
conform to the requirements specified hereinafter.”

54. | The government was also adequately informed regarding alleged product-related
“dangers,” Boyle, 487 U.S. at 512, to exercise its discretionary authority in specifying and
procuring Mil-Spec AFFF. The United States has long understood that AFFF may contain or break

down into fluorocarbons (including PFOS and/or PFOA), that AFFF constituents can migrate

through the soil and potentially reach groundwater, and that this may raise environmental or health

 

*! See U.S. Patent No. 3,258,423, a Method of Extinguishing Liquid Hydrocarbon Fires, assigned to the
United States as represented by the Secretary of the Navy, and dated June 28, 1966), available at available
at http://pdfpiw.uspto.gov/.piw?PageNum=0&docid=03258423&IDK ey=977 16743EC6D%0D%0
A&HomeUrl=http%3A%2F%2Fpatft-uspto.gov“o2Fnetacgi%2Fnph- ,
Parser%3FSect1%3DPTO1%2526Sect2%3 DHITOFF%2526d%3DPALL%2526p%3D1%2526u%3D%2
5252Fnetahtml%25252FPTO%25252Fsrchnum.htm%2526r%3D 1 %2526f%3DG%25261%3D50%2526s1
%3D3%2C258%2C423.PN.%252608%3DPN%2F3%2C258%2C 423 %2526RS%3DPN%2F3%2C258%

20423).
22 See, e.2., MIL-PRF-24385F(2) § 6.6 & Tables 1, 3 (2017).

3 See, e.g., id. § 3.2.

16
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 23 of 77

issues.2* Indeed, the military specifications have long included testing and requirements for
toxicity, chemical oxygen, and biological demand.”> For example, as early as October 1980, a
report supported by the U.S. Navy Civil Engineering Laboratory, U.S. Air Force Engineering
Service Center, and the U.S. Army Medical Research and Development Command stated that
AFFF contained fluorocarbons and that “[aJll of the constituents resulting from firefighting
exercises are considered to have adverse effects environmentally.”?° In June 1991, the Air Force
stated that past Air Force fire training activities resulted in “adverse environmental impact,”
including “soil contamination” and the “potential” for “groundwater contamination.”?’ More
recently, in a November 2017 report to Congress, the Department of Defense acknowledged the
concerns raised by the EPA regarding PFOS and PFOA in drinking water. Nonetheless, it still
described AFFF containing PFOS or PFOA as a “mission critical product [that] saves lives and

9928

protects assets by quickly extinguishing petroleum-based fires. Indeed, Naval Sea Systems

29 and

Command continues to require that Mil-Spec AFFF contain “fluorocarbon surfactants,
expressly specifies (subject to recently imposed limits) use of “PFOS” and “PFOA” in AFFF

formulations.°*°

 

4 See, e.g., EPA, Revised Draft Hazard Assessment of Perfluorooctanoic Acid and its Salts, at 1-6 (Nov.
4, 2002).

5 See, e.g., MIL-F-24385 §§ 3.16 & 4.7.16 (May 2, 1977).

26 See Membrane Treatment of Aqueous Film Forming Foam (AFFF) Wastes for Recovery of Its Active
Ingredients, at 1 (October 1980), available at http://www.dtic.mil/dtic/tr/fulltext/u2/a1 36612.pdf.

27 USAF, Engineering Technical Letter: Site Selection Criteria for Fire Protection Training Areas, at 2 (June
14, 1991).

28 Dep’t of Defense, Aqueous Film Forming Foam Report to Congress, at 1-2 (Nov. 3, 2017), available at
http://www.denix.osd.mil/derp/home/documents/aqueous-film-forming-foam-report-tocongress/.

29 MIL-PRF-24385F(2) § 3.2 (2017).
30 Id. § 6.6 & Tables 1, 3.

17
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 24 of 77

55. At a minimum, this constitutes colorable evidence that Naval Sea Systems
Command “made a discretionary determination” regarding the formulation of Mil-Spec AFFF
after weighing the fire-suppression benefits against the alleged risks. See In re Agent Orange
Prod. Liab. Litig., 517 F.3d 76, 90 (2d Cir. 2008); see also Albrecht v. A.O. Smith Water Prods.,
2011 WL 5109532, at *5 (S.D.N.Y. Oct. 21, 2011) (‘A defendant is not required to warn the
government where ‘the government knew as much or more than the defendant contractor about
the hazards of the product.’”) (citation omitted). Where, as here, the government has exercised
“discretionary authority over areas of significant federal interest such as military procurement,”
the government contractor defense applies. Jn re Agent Orange, 517 F.3d at 89-90.

WHEREFORE, Chemguard, Inc. hereby removes this action from the Court of Common

Pleas of Montgomery County, Pennsylvania to the United States District Court for the Eastern

District of Pennsylvania.

Dated: October 9, 2018 SHOOK, HARDY & BACON LLP

 

By: £ /
Joseph H. Blum
Erin P. Loucks
Two Commerce Square
2001 Market Street, Suite 3000
Philadelphia, PA 19103
jblum@shb.com
eleffler@shb.com

 

Attorneys for Defendant
Chemguard, Inc.

18

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 25 of 77

CERTIFICATE OF SERVICE

I certify that on October 9, 2018, I caused a true and correct copy of the foregoing NOTICE
OF REMOVAL, with its Exhibits, to be served on counsel of record by ECF notification,

electronic mail, and/or first-class mail:

Mark R. Cuker

Cuker Law Firm, LLC

2005 Market Street, Suite 1120
Philadelphia, PA 19103

W. Steven Berman

Napoli Shkolnik PLLC

1 Greentree Centre, Suite 201
10,000 Lincoln Drive
Marlton, NJ 08053

Counsel for Plaintiff

Keith E. Smith

Greenberg Traurig, LLC

2700 Two Commerce Square

2001 Market Street

Philadelphia, PA 19103

Counsel for Defendant National Foam, Ine. /~

 

Erin Loucks

19

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 26 of 77

EXHIBIT A

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 27 of 77

 

CT Corporation Service of Process
Transmittal
09/10/2018
CT Log Number 534024853

TO: STACIE SIMPSON
Navigant Consulting
PACE CLAIM SERVICES, LLC, 100 AMERICAN METRO BLVD STE 108
HAMILTON, NJ 08619-2319

RE: Process Served in Texas

FOR: Chemguard, Inc. (Domestic State: TX)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION: Kathleen Kervin, Pitf. vs. 3M Company, etc., et al., Dfts. // To: Chemguard, Inc.
DOCUMENT(8) SERVED: Attachment(s), Notice(s), Cover Sheet, Complaint, Verification
COURT/AGENCY: MONTGOMERY COUNTY COMMON PLEAS COURT, PA
Case # 201820572
NATURE OF ACTION: Asbestos Litigation - Personal Injury

ON WHOM PROCESS WAS SERVED: C T Corporation System, Dallas, TX

BATE AND HOUR OF SERVICE: By Process Server on 09/10/2018 at 14:15
JURISDICTION SERVED : Texas

APPEARANCE OR ANSWER DUE: Within 20 days after recive

ATTORNEY(S) / SENDER(S): W. Steven Berman

NAPOLI SHKOLNIK PLLC
1 Greentree Centre
Suite 201

10,000 Lincoln Drive
Mariton, NJ 08053
212397-1000

REMARKS: only active entity // The documents received have been modified to reflect the
name of the entity being served.

ACTION ITEMS: CT has retained the current log, Retain Date: 09/10/2018, Expected Purge Date:
09/15/2018

Image SOP
Email Notification, STACIE SIMPSON stacie.simpson@pace-claims.com

SIGNED: C T Corporation System
ADDRESS: 1999 Bryan Street
Suite 9
Dallas, TX 75201
TELEPHONE: 214-932-3601

Page 1 of 1/ SM

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and {s provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient is
responsible for interpreting said documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.

 
. Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 28 of 77

1. The 3M Company f/k/a Minnesota Mining and Manufacturing, Co

3M Center .
St. Paul, MN 55144

2. THE 3M COMPANY, f/k/a Minnesota Mining and Manufacturing, Co.
c/o The Corporation Company
7700 East Arapahoe Road, Suite 220
Centennial, CO 80112-1268

3. Tyco Fire Products LP, Successor-in-Interest to The Ansul Company
One Stanton Street
Marinette, Wisconsin 54143

4. Angus Fire
141 Junny Rd.
Angier, NC 27501

5. National Foam, Inc.
Corporation Trust Center >
1209 Orange Street
Wilmington, Delaware 19801

6. Buckeye Fire Equipment Co.
10 Kings Road Mountain
North Carolina 28086

 
 
 
 

  

. Chemgaurd
One Stanton Street
Marinette, Wisconsin 54143

  
  

 
Caset 2018-2057 2-0 Docketed at Montgomery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filing complies with the i it i
$ , 00. Provisions of the Public Access Policy of the
Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 29 of 77

'

IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PENNSYLVANIA

p’ v KATHLEEN KERVIN
K \
vs.

3M COMPANY F/K/A MINNESOTA MINING AND
MANUFACTURING COMPANY

NO. 2018-20572

NOTICE TO DEFEND - CIVIL

You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and notice
are served, by entering a written appearance personally or by attorney and filing in writing
with the court your defenses or objections to the claims set forth against you. You are warned
that if you fail to do so the case may proceed without you and a judgment may be entered
against you by the court without further notice for any money claimed in the complaint or for
any other claim or relief requested by the plaintiff. You may lose money or property or other
rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

LAWYER REFERENCE SERVICE | |
MONTGOMERY BAR ASSOCATION
100 West Airy Street (REAR)
NORRISTOWN, PA 19404-0268

(610) 279-9660, EXTENSION 201

PRIFO034
R 10/11

 
ntgomery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2018-20572-0 Docketed at Mo

Case 2:18-cv-04355-PBT Document 1 Filed 10/09/18 Page 30 of 77

IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY, PENNSYLVANIA

KATHLEEN KERVIN

VS.

NO. 2018-20572
3M COMPANY F/K/A MINNESOTA MINING AND

MANUFACTURING COMPANY

C OVER SHEET

State Rule 205.5 requires this form be attached to any document commencing an action in the
Montgomery County Court of Common Pleas. The information provided herein is used solely as an aid

in tracking cases in the court system. This form does not supplement or replace the filing and service of
pleadings or other papers as required by law or rules of court.

 

Name of Plaintiff/Appellant's Attorney: R R, Esq., ID: 21182 .

 

Self-Represented (Pro Se) Litigant [|

Class Action Suit [| Yes No

 

 

 

 

 

MDJ Appeal [| Yes No Money Damages Requested
Commencement of Action: Amount in Controversy:
Complaint : “More’'than $50,000
Case Type and Code
Tort:
Other
Other: WATER CONTAMINATION

 

 
Case# 2018-20572-0 Docketed at Montgomery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filin il isk i i
Bf 2 ‘ . 00. ig complies with the provisions of the Public Access Poli
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents, differently than non-confidential information ond Cocuments,

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 31 of 77

CUKER LAW FIRM, LLC
Mark R. Cuker (Pa. I'D. 21182)
2005 Market Street, Suite 1120
Philadelphia, PA 19103
Telephone: 215-531-8522
Email: mark@cukerlaw.com

NAPOLI SHKOLNIK PLLC

W. Steven Berman (PA Bar No. 45927)
1 Greentree Centre, Suite 201

10,000 Lincoln Drive

Marlton, NJ 08053

(212) 397-1000

Attorneys for Plaintiff,

Attorneys for Plaintiff,
Kathleen Kervin

 

Kathleen Kervin
1054 W. Bristol Road
Warminster, PA

Plaintiff,

V.

3M Company (f/k/a Minnesota Mining and :;

Manufacturing Company)

Angus Fire (a/k/a Angus International)
Ansul (a/k/a Ansul Chemical Company,
a/k/a The Ansul Company

a/k/a Ansul Fire Protection

Buckeye Fire Equipment Company
Chemguard, Inc. and National Foam, Inc.
(a/k/a Chubb National Foam)

Defendants.

 

MONTGOMERY COUNTY
COURT OF COMMON PLEAS

Civil Action No.
JURY TRIAL DEMANDED

COMPLAINT

 
Case# 2018-20572-0 Decketed at Montgomery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of th
2 f , .00. ee.
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and Cocuments.

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 32 of 77

NOTICE TO DEFEND -CIVIL_ .

You have been sued in court. If you wish to defend against the claims set forth in the following
pages, you must take action within twenty (20) days after this complaint and notice are served by
entering a written appearance personally or by attorney and filing in writing with the court your
defenses or objections to the claims set forth against you. You are warned that if you fail to do
so the case may proceed without you and a judgment may be entered against you by the court
without further notice for any nioney claimed in the complaint or for any other claim or relief
requested by the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A

LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

LAWYER REFERENCE SERVICE
MONTGOMERY BAR ASSOCIATION |
100 West Airy Street (REAR)
NORRISTOWN, PA 19401

(610) 279-9669, EXTENSION 201

 
Case# 2018-20572-0 Docketed at Montgomery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this fling compli it isi je i |
NS , 00. plies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 33 of 77

1. Plaintiff Kathleen Kervin is an individual residing at 1054 W. Bristol Road, Warminster,

PA 18974, |
2. Plaintiff Kervin has resided in Warminster continuously since 1997.
Defendants

3. Defendant, The 3M Company (f/k/a Minnesota Mining and Manufacturing Company)
(“3M”) is a corporation organized and existing under the laws of the state of Delaware,
having its principal place of business at 3M Center, St. Paul; Minnesota 55133.

4. At all times relevant hereto, 3M manufactured fire suppression products, including
Aqueous Fire Fighting Foam (hereinafter “AFFF”) that contained PFCs including PFOS
and/or related fluorochemicals that can degrade to PFOA or PFOS.

5. Defendant, Angus Fire (a/k/a Angus International) (“Angus”) is part of Angus
International, and has corporate headquarters in Bentham, United Kingdom. Angus Fire
maintains a place of business in the United States at 141 Junny Road, Angier, NC 27501.

6. Defendant, Ansul (a/k/a Ansul Chemical Company; a/k/a The Ansul Company a/k/a Ansul
Fire Protection) (hereinafter “Ansul”) is a Wisconsin corporation, having a principal place
of business at One Stanton Street, Marinette, WI 54143. |

7. At all times relevant, Ansul manufactured fire suppression products, including AFFF that
contained PFCs including PFOS and/or related fluorochemicals that can degrade to PFOA
or PFOS.

8. Defendant, Buckeye Fire Equipment Company (“Buckeye”) is a North Carolina
corporation, with its principal place of business at 110 Kings Road, Kings Mountain, NC

28086.

 
filing complies with the provisions of the Public Access Policy of the

‘ards of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

inty Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this

Caset# 2018-2057 2-0 Docketed at Montgomery Cou
Unified Judicial System of Pennsyivania: Case Rec

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 34 of 77

9. At all times relevant, Buckeye manufactured fire suppression products, including AFFF
that contained PFCs including PFOS and/or related fluorochemicals that can degrade to
PFOA or PFOS. |

10. Defendant, Chemguard, Inc. is a Wisconsin corporation, having a principal place of
business at One Stanton Street, Marinette, WI 54143. 7

11. At all times relevant, Chemguard manufactured fire suppression products, including AFFF
that contained PFCs including PFOS and/or related fluorochemicals that can degrade to
PFOA or PFOS.

12. Defendant, National Foam, Inc. (a/k/a Chubb National Foam) is a Delaware corporation
with its principle place of business at 350 East Union Street, West Chester, PA 19382.

13. At all times relevant, National Foam manufactured fire suppression products, including
AFFF that contained PFCs including PFOS and/or related fluorochemicals that can degrade
to PFOA or PFOS.

Jurisdiction

14. This court has jurisdiction due to diversity of citizenship under 28 U.S. §1332 and the
amount in controversy exceeds $75,000.

GENERAL FACTUAL ALLEGATIONS

15. All allegations, supra are incorporated herein as if specifically set forth herein at length.

16. Plaintiff Kathleen Kervin has resided at 1054 W. Bristol Road in Warminster, PA since
1997. a

17. Ms. Kervin was diagnosed with kidney cancer in December 2016 and underwent surgery at

Fox Chase Cancer Center in March 2017.

 
ry on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2018-20572-0 Docketed at Montgomery County Prothonota:

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 35 of 77

18. As a result of her exposure to PFOA and PFOS Ms. Kervin has suffered kidney cancer,

high blood pressure, stress and anxiety. |
Fluorinated Chemicals

19. Flourochemicals are 8 carbon length fluorinated molecules that are typically used as fire
suppression agents, refrigeration, and as specialty solvents.

20. Fluorochemicals are potential precursors for PFOA, PFOS, PFCAs and/or PFASs.

21. A perfluorinated chemical is one in which all the carbon-hydrogen bonds in a carbon chain
have been replaced by carbon-fluorine bonds.

22. Due to their differences in electronegativities, the breaking _of a carbon-fluorine bond
requires a large single input of energy to overcome the element’s attraction for one another.

23. Chemical and physical processes occurring in nature lack sufficient energy to break
carbon-fluorine bonds. a

24. There are no known biological organisms that are able to break these bonds and as a result,
these carbon-fluoride bonds remain intact indefinitely. |

PFASs

25. Poly-and perfluorinated alky! substances (hereinafter referred to as PFASs) are man-made
members of the general category of perflourinated sulphonates and include compounds
with carbon chain lengths of four or more. :

26. PFASs have been in use for over sixty (60) years.

27. Perfluoroctanesulfonic acid (“PFOS”) and perfluoroctanoic acid (“PFOA”) are the two (2)
most prevalent PFASs.

28. As perflourinated compounds, PFOS and PFOA have unique properties that cause them to

be classified as persistent, bioaccumulative, and toxic.

 
mery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the
ia: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

igo

Case# 2018-20572-0 Docketed at Moni
Unified Judicial System of Pennsylvani:

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 36 of 77

29. Due to the strength of their multiple carbon-fluorine bonds, once PFOS and PFOA is
present in the environment, it does ‘not undergo any further chemical, microbial, or
photolytic degradation or breakdown.

30. PFOA is particularly persistent in water and soil because it is water soluble; it can readily
migrate from soil to groundwater.

Use of PFAS

31.In the 1940s and 1950s, Defendant, 3M Company, ‘began creating PFASs and
incorporating them into its products.

32. In the early 1960s, Defendant 3M Company engineered, designed and developed its
aqueous film forming foam (AFFF) using the surfactant containing PFCs and began to
market it under the brand name “Light Water™”.

33. The AFFF contained PFAS including PFOS and related fluorochemicals that can degrade
to PFOA or PFOS.

34. Defendant, 3M Company, promoted and sold the AFFF for the purposes of preventing,
suppressing and extinguishing fires involving aviation fuel and. other flammable liquids.

35. Through at least 2002, 3M manufactured and sold the AFFF containing PFCs and
fluorocarbon surfactants.

36. As early as 1964, Defendant 3M was aware that the stability of carbon-fluoride bonds
prevented their PFAS products from degrading under natural processes.

37. Defendants, Ansul, Buckeye, Chemguard and National Foam also engineered, developed,
manufactured, marketed and sold AFFF contained PFCs including PFOS and related

fluorochemicals that can degrade to PFOA or PFOS.

 
Case# 2018-20572-0 Dacketed at Montgomery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filing complies with the ie ie
, 00. provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 37 of 77

38. PFOS and PFOA can remain in the environment for decades, leach through soil and
infiltrate and pollute groundwater and the environment. .

_ 39. Once water is contaminated by PFOS or PFOA, it cannot be removed by boiling the water
or using chlorine and other disinfectants that are typically added to public drinking water
systems.

40. Toxicology studies show that PFOS and PFOA are readily absorbed after oral exposure and
accumulate primarily in the serum, kidney, and liver.

41. PFOS and PFOA can cross the placenta from mother to fetus and from mother to infant
through breast feeding. .

42. Once ingested, PFOS and PFOA have a half-life within the human body of up to 9 years.

43. PFOS and PFOA are toxic and have adverse health effects on humans.

44. There are a number of health risks associated with exposure to, PFOS and PFOA, and these
risks are present even when PFOS and PFOA are ingested at seemingly low levels (less
than 1 part per billion).

45. PFOS and PFOA exposure is associated with increased risk of various diseases and cancers
in humans, including, but not limited to: testicular cancer, bladder cancer, kidney cancer,
prostate cancer, multiple myeloma, disorders such as thyroid disease, liver disease, high
cholesterol, ulcerative colitis, and pregnancy-induced hypertension, non-Hodgkin
lymphoma, increased uric acid as well as other conditions.

46. Injuries, however, are not sudden; rather, they can arise months, years or decades after

exposure to PFOS and/or PFOA.

 
igomery County Prothonatary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2018-20572-0 Docketed at Mont

Case 2:18-cv-04355-PBT Document 1 Filed 10/09/18 Page 38 of 77

47. The Defendants also knew or should have known that PFCS are highly soluble in water,
and highly mobile and highly persistent in the environment, and highly likely to
contaminate water supplies if released into the environment.

48. The Defendants marketed and sold their products, AFFF, with knowledge that large
quantities of their toxic, harmful and defective product, AFFF, would be used in training
exercises and in emergency situations at Military bases and civilian fire facilities in such a
manner that dangerous chemicals would be released into the environment.

49. As discussed in more detail below, PFOS and PFOA contamination has been discovered in
the wells of and surrounding the Naval Air Station Joint Reserve Base — Willow Grove
(hereafter referred to NASJRB-Willow Grove) and Naval Air Warfare Center (f/k/a Naval
Air Development Center, Jobnsville). NASJRB-Willow Grove and Naval Air Warfare
Center (f/k/a Naval Air Development Center, Johnsville are, hereinafter referred to as
“Bases”’).

50. The PFOS and PFOA contamination of the public and private wells and Plaintiff's

drinking/potable water supply is the result of the discharge of AFFF manufactured by the

Defendants and used on the Bases.

Military Specification for AFFF vee.

51. The U.S. Military did not contract with Defendants to supply it with a product that
generated massive amounts of toxic waste without reasonable instructions on how to
responsibly manage them. .

52. The Department of the Navy never played an active role in the design and

commercialization of a commercial AFFF product.

 
Case# 2018-20572-0 Docketed at Montgomery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Acc.
Bf ; , 00. ess Policy of the
Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently then non-confidential information and documents.

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 39 of 77

53. As a customer of AFFF, the Department of the Navy established product performance
specifications,

54. A performance specification defines how a product must perform when used as intended,
which a manufacturer then designs a product to meet.

55. In 1969, the Department of the Navy issued Military Specification MIL-F-24385 for AFFF,
a performance specification.

56. Defendants assigned manufacturing specifications of their own, to their AFFF to ensure that
each time it was manufactured, the same procedures and methods were used. The
Department of the Navy did not establish manufacturing specifications and did not instruct
Defendants to apply any specific manufacturing specification.

57.To ensure that a product is manufactured consistently to meet the performance
specification of its customer(s), Defendants established both manufacturing specifications
and quality specifications (reflected in the manufacturer’s Material Safety Data Sheet

MSDS) of their own.

58. MIL-F-24385 is not a manufacturing specification.

59. MIL-F-24385 covered “the requirements for aqueous film-forming foam(AFFF) liquid
concentrate fire extinguishing agents consisting of fluorocarbon surfactants and other
compounds as required to conform to the requirements specified hereafter.”

60. If the Navy found that a manufacturer’ product satisfied MTL-F-24385 performance
expectations, the Navy placed the product on the Department of Defense Qualified Product
Listing.

61. Defendants each engineered, designed, manufactured, distributed and sold AFFF that was

included on the Department of Defense Qualified Product Listing for MIL-F-24385.

9

 
Case# 2018-20572-0 Docketed at Montgomery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this fill ies wit is ie
g : , 00. ing complies with the provisions of the Public Access Policy of th
Unified Judicial System of Pennsylvania; Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents,

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 40 of 77

62. In its Military Specifications (a/k/a and hereinafter referred to as “MILSPEC”) for Fire
Extinguishing Agent, Aqueous Film Forming Foam (AFFF), the United States of America,
through its said Agencies, required that “The material shall have no adverse effect on the
health of personnel when used for its intended purpose.” This provision remained a part of
the specification throughout the time defendants sold AFFF products to the US.
government.

63. Pursuant to MIL-F-24385, a mere solicitation for AFFF, manufacturers were free to
develop any AFFF composition that met the performance specification. The Defendants
devised their own product manufacturing and quality specifications in order to make AFF F
that would meet the performance requirements set forth by the U.S. Military in MIL-F-
24385. .

64. Defendants each chose to include PFOS and PFOA as ingredients in their MIL-F-24385-
compliant AFFF and had the complete discretion to do so under §3.1 of MIL-F-24385
“{t]he concentrate shall consist of fluorocarbon surfactants plus_other compounds as
required to conform to the requirements specified hereunder.”

65. The inclusion of PFOA and PFOS in AFFF sold in compliance with MIL-F-24385 violated
the specification that “The material shall have no adverse effect on the health of personnel
when used for its intended purpose.”

66. The said AFFF was sold to the US Navy, US Air Force, and Pennsylvania Air National
Guard for use on its various and numerous naval vessels and at military bases including
NASJRB-Willow Grove and Naval Air Warfare Center (fik/a Naval Air Development
Center, Johnsville). (NASJRB-Willow Grove and Naval Air Warfare Center (f/k/a Naval

Air Development Center, Johnsville are hereinafter referred to as “Bases”).

10

 
fies with the provisions of the Public Access Policy of the
ts differently than non-confidential information and documents.

ip

The filer certifies that this filing com,
confidential information and documeni

‘0 Dacketed at Montgomery County Prothonotary on 06/17/2018 2:47 PM, Fee = $290.00.

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Triai Courts that require filing

Case# 2018-2057 2-

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 41 of 77

67. Defendants knew or should have known that their harmful and defective products, AFFF,
would be used for various purposes on said Bases, including, but not limited to, training for
firefighting, actual firefighting, and use in hangar sprinkler fire suppressant systems, which
would cause the AFFF to drain into the ground and eventually pollute or contaminate the
ground water beneath the Bases and eventually migrate into the drinking/potable water of
the Plaintiff.

68. The harmful and defective products, AFFF, manufactured by the Defendants contained
PFOS, PFOA, and/or certain other perfluorinated compounds (“PFC”) that degrade into
PFOS or PFOA. ao

69. The Defendants manufactured and/or sold their harmful and: defective products, AFFF,
when they knew or should have known that their products had an adverse effect on the
health of persons when used for its intended purposes. |

70. The Defendants failed to warn about the adverse and harmful health effects of their harmful
and defective AFFF products, when they knew or should have known that their products
had an adverse effect on the health of persons when used for its intended purposes.

71. While using AFFF for its intended purposes, the said harmful and defective products were
released into the environment contaminating the soil and groundwater of the bases and
migrated into the groundwater and eventually into the drinking/potable water of the
Plaintiff. |

72. It was reasonably foreseeable to Defendants that Plaintiff, as users of groundwater that
supplied the wells near the Bases, would use and consume groundwater contaminated by

their products at the Bases and would be harmed as a result.

11

 
igomery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2018-20572-0 Dacketed at Mont

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 42 of 77

73. In the 1970s-1980s, the Defendants were well aware of the health risks and adverse human
health effects of exposure to the harmful and defective products. which contained PFOA
and PFOS.

74. Despite this knowledge, the Defendants continued to manufacture, market and/or sell their
defective AFFF, without warning and/or sufficiently warming consumers, purchasers and
users of the health risks and/or adverse human effects and failed to recall their defective
and harmful products when the said defective and harmful products were taken off of the
market. |

75. The Defendants, as the manufacturers of AFFF, knew or should have known that the
inclusion of PFOS, PFOA and related fluorochemicals that degrade to PFOA or PFOS in
AFFF presented an unreasonable risk to human health and the environment.

AFFF Use at the Willow Grove and Warminster Bases |

76. At any given time during their operation, the Bases housed thousands of gallons of AFFF
concentrate manufactured by Defendants, which were/are stored in buckets, drums, tankers
and sprinkler systems. |

77. U.S. Navy, Air National Guard, Marines, and Air Force (hereinafter referred to collectively
as “Military’’) personnel, as well as civilian firefighters, conducted training exercises at the
Bases. |

78. In part, the Military and civilian firefighters engaged in firefighting and explosion training
that required the use of AFFF.

79. For decades, firefighting training activities took place at the two military Bases.

80. Each site also possessed and maintained aircraft hangars protected by ceiling fire

suppression units holding hundreds of gallons of AFFF.

12

 
a

Case# 2018-20572-0 Docketed at Montgomery County Prothonote

ry on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

81.

82.

83.

84.

85.

86.

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 43 of 77

The use of AFFF for training purposes included suppression fires and explosions on the
ground, as well as coating runways in anticipation of difficult’ landings, all of which
resulted in acres of foam-covered soil.

Accidental discharges occasionally occurred within the aircraft hangers resulting in the
discharge of hundreds of gallons of AFFF. The personnel at the Bases cleaned the hangars
by washing the foam down drains which leached into. the ground water which provided
drinking/potable water to those serving and working on the bases and surrounding
residents.

Once the ground water of the bases was contaminated and polluted with PFOA and PFOS,
military and civilian personnel on the base became exposed to PFOA and PFOS in their
drinking/cooking water, bathing water, etc. |

The polluted and contaminated ground water found its way into the aquifer and into the
drinking/potable water of the areas identified, supra.

Once PFOA and PFOS contaminated and polluted the drinking/potable water the Affected
Area, military and civilian personnel stationed on the bases were exposed to PFOA and
PFOS in their drinking/cooking water, bathing water, etc. while living in the areas off the
bases and/or while eating, drinking, etc. in restaurants, cafes, homes of friends, etc. in the
said areas. | -

Once PFOA and PFOS contaminated and polluted the drinking potable water in the areas"
near the bases, the residents of said areas were exposed to PFOA and PFOS in their
drinking/cooking water, bathing water, etc. while living and working in the said Affected
Area and/or while eating, drinking, etc. in their homes, the homes of friends, restaurants,

cafes, etc. in the said areas.

13

 
Case# 2018-20572-0 Docketed at Mantgamery Caunty Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filin i if isi ie ie
! , | .00. 9 complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents,

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 44 of 77

87. At all times mentioned in paragraphs 65 and 66 above the individuals ingesting the polluted
and contaminated water/food/sustenance were unaware that they were consuming/ingesting
polluted and contaminated substances containing PFOA and PFOS.

88. Upon information and belief, instructions and warnings supplied with the AFFF sold by the
Defendants did not adequately describe the dangers associated with use and disposal of
AFFF.

89. In 2002, 3M ceased production of AFFF manufactured with PFOS due to health and
environmental concerns.

90. Upon information and belief, 3M and the other defendants had known of these dangers for
years, if not decades, before ceasing manufacture.

91. Even though 3M, who was the predominant manufacturer of PFOS-based AFFF, ceased
production of PFOS-based AFFF in 2002, neither 3M nor any other Defendant that used
these chemicals recalled its dangerous products. |

92. Consequently, upon information and belief, Military personnel and civilians at the Bases
continued to use PFOS-laden AFFF for trainings and emergencies until the base closed in
2011.

93. According to one study, as of 2011, there were still 1,972,000 gallons of PFOS-based
AFFF stockpiled in the United States. a

94. Further, upon information and belief, the Military continues to store the PFOS-based AFFF

on the Bases.

Regulatory Action for Safe Drinking Water
95. In 2012, the EPA included PFOS and PFOA in its Third Unregulated Contaminant

Monitoring Rule (““UCMR3”). By placing PFOS and PFOA on this list, the EPA required

14

 
The filer certifies that this filing complies with the provisions of the Public Access Policy of the

0 Docketed at Montgomery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00.
tem of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Caset# 2018-20572-

Unified Judicial Sys

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 45 of 77

certain water providers across the country, including those in the Affected Area, to test
their water for the presence of PFOA and PFOA.

96. Between November 2013 and June 2014, the Warminster Public Authority tested its wells
in compliance with UCMR3. The testing showed PFOS levels ranging from 40 ppt to 1090
ppt and PFOA levels ranging from 20 ppt to 890 ppt. The Warminster Public Authority
closed six of its wells due to PFOS and/or PFOA contamination.

97. In May 2016, the EPA set its Health Advisory for Lifetime Exposure at 70 ppt for the sum
of PFOA and PFOS concentrations in drinking water. |

98. Other states and/or organizations have suggested limiting exposure to even lower levels of

PFOS and/or PFOA.

99. Negative health outcomes associated with exposure to PFOA-contaminated drinking water
at 50 ppt has been found in a scientific study in and around Parkersburg, West Virginia.
100. Certain states have also promulgated advisory exposure levels lower than the EPA’s
advisory level, including the State of New Jersey, which promulgated and advisory
exposure level for FOA of 14 ppt and the State of Vermont, which set its enforcement

standard at 20 ppt for PFOA and 30 ppt for PFOS.

101. As a result of the testing performed after the EPA’s May 2016 Lifetime Health
Advisories were issued for PFOS and PFOA, numerous residents, including Plaintiff
thereafter learned that their drinking/potable water supply was contaminated with
dangerous levels of PFOS and/or PFOA.

102. The United States of America, through the Department of the Navy, has offered

assistance to several impacted residents, but its efforts are too little, too late.

15

 
on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

¥ s ey
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2018-20572-0 Docketed at Montgomery County Prothonota:

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 46 of 77

103. The contamination of the public and private drinking/potable water wells in the areas
surrounding the Bases with high concentration levels of PFOS and PFOA resulted from the
Defendant’s manufacture of AFFF through the use of the defective/harmful product on the
Bases. |

104. As set forth herein, Despite said knowledge, the Defendants continued to manufacture,
market, sell and/or introduce into the stream of commerce their harmful and defective
products, AFFF, without warning and/or sufficiently warning consumers, purchasers, users
and reasonably foreseeable innocent bystanders, such as Plaintiff, of the health risks and/or
adverse human health effects and failed to recall their defective anid harmful products when
the said defective and harmful products were taken off of the market.

105. Since 2014, many private and public drinking/potable drinking water wells tested within

the Affected Area have shown concentrations of PFOS and PFOA.

106. Multiple studies suggest that even small concentrations of PF Cs are harmful to humans.

COUNT I
Negligence

107. Plaintiff hereby incorporates by reference the allegations contained in the preceding
paragraphs of this Complaint as if they were set forth at length herein.

108. The Defendants had a duty to design, engineer, manufacture, develop, fabricate, test, sell,
and/or distribute AFFF in a manner that avoided harm to those who foreseeably would
come into contact with it. |

109. As discussed, supra, Defendants knew or should have known that the manufacture,

distribution and sales of AFFF containing PFOS and PFOA was hazardous to human health

and the environment.

16

 
Case# 2018-2057 2-0 Docketed at Montgomery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filing complies with the isit
3-4 ” , .00. Provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 47 of 77

i

110. Defendants further knew or should have known that it was unsafe and/or unreasonably
dangerous to manufacture, distribute and sell AFFF containing PFOS and PFOA because it
was inevitable that said harmful and defective products migrate off of the Bases and
contaminate the ground water and potable/drinking water supply of the Bases and Affected
Area.

111. The Defendants also knew or should have known that PFCs are highly soluble in water,
and highly mobile and highly persistent in the environment, and highly likely to
contaminate water supplies if released to the environment. i

112. The Defendants marketed and sold their products, AFEF, with knowledge that large
quantities of their toxic, harmful and defective product, AFFF, would be used in training .
exercises and in emergency situations at Military bases in such a manner that dangerous
chemicals would be released into the environment. .

113. The harm caused by the Defendants’ harmful and defective products to Plaintiff was
reasonably foreseeable.

114. The drinking/potable water of the public and private wells in the Affected Area are
contaminated with unsafe levels of PFOS and PFOA.

115. As a result of Defendants’ negligent, reckless and/or inténtional acts and omissions
alleged herein, both the public and private drinking/potable. water supplies in the Affected
Area are contaminated with PFOS and PFOA. |

116. Defendants’ failure to warn/sufficiently warn of the effects of their harmful and defective
products resulted in the contamination of private and public drinking/potable water supplies

with PFOS and PFOA.

17

 
Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2018-20572-0 Docketed at Montgomery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of the

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 48 of 77

117. Plaintiff Kathleen Kervin has been diagnosed with kidney cancer which resulted from her
exposure to PFAS in her drinking water supply. .

118. As a result of Defendants’ negligence, Plaintiff suffered cancer, incurred substantial
medical bills, a loss of earnings and impairment of earning capacity, great pain, suffering
and mental distress. | |

COUNT
Defective Product — Failure to Warn

119. Plaintiff hereby incorporates by reference the allegations contained in the preceding
paragraphs of this Complaint as if they were set forth at length herein.

120. At all times relevant, Defendants were in the business of, among other things, designing,
engineering, manufacturing, developing, fabricating, testing, selling, and/or distributing
AFFF. |

121.As designers, engineers, manufacturers, developers, fabricators, testers, sellers, and/or
distributers of a commercial product, the Defendants had a duty to provide reasonable
instructions and adequate warnings about the risks of injuries and harmful effects to human
health and the environment posed by their products.

122. Defendants knew or should have known that the foreseeable storage, use and disposal of
the AFFF that they designed, engineered, developed, fabricated, tested, manufactured, sold,
and distributed had the capacity to enter the water supply, to persist there for decades, and
to cause harm to human health, property and the environment. |

123. These risks were not obvious to users of the AFFF.

18

 
complies with the pravisions of the Public Access Policy of the
se Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

The filer certifies that this filing

ry Caunty Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00.

Case# 2018-20572-0 Dacketed at Montgome
Unified Judicial System of Pennsylvania: Ca

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 49 of 77

124. Defendants failed to provide warnings to the users that the use of Defendants’ harmful and
defective product could result in the contamination of groundwater and drinking/potable
water supplies. |

125. Defendants failed to provide warnings to the users of the dangers to human health, property
and the environment if their harmful and defective product was permitted to contaminate
the groundwater or drinking/potable water supply.

126. Defendants failed to provide warnings to the users of how indestructible their product was
when released into the environment due to its chemical stability. .

127. Sufficient and adequate instructions and warnings would have reduced or avoided the
foreseeable risks of harm posed by the Defendants’ harmful and defective products.

128.Had Defendants provided adequate warnings, the users of their AFFF would have taken
adequate measures to store, use, and dispose of AFFF SO as to reduce or eliminate
groundwater and drinking/potable water contamination from AFFF.

129. As a result of Defendants’ failure to warn against the likelihood of contamination from
their AFFF, the groundwater and drinking/potable water became contaminated with toxic
PFOS and PFOA.

130. As a direct and proximate result of Defendants’ failure to warn of the environmental and
health impacts caused by their harmful and defective product, AFFF, Plaintiff has suffered
injuries as aforesaid.

131. As a direct and proximate result of Defendants’ designing, engineering, manufacturing,
developing, fabricating, testing, selling, and/or manufacturing, or distributing of a defective
product, Plaintiff has suffered and continue to suffer injuries as aforesaid.

COUNT HI

19

 
provisions of the Public Access Policy of the
than non-confidential information and documents.

Case# 2018-20572-0 Docketed at Montgomary County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. Tha filer certifies that this filing complies with the
Unitied Judicial System of Pennsylvania: Case Records of the Appellata and Trial Courts that require filing confidential information and documents differently

Case 2:18-cv-04355-PBT Document 1 Filed 10/09/18 Page 50 of 77

Defective Product — Design Defect

132.Plaintiff hereby incorporates by reference the allegations contained in the preceding
paragraphs of this Complaint as if they were set forth at length herein.

133.At all times relevant, Defendants were in the business of, designing, engineering,
manufacturing, developing, fabricating, testing, selling, and/or distributing AFFF.

134. Defendants negligently designed, engineered, developed, fabricated and tested AFFF and
PFCs, and thereby failed to exercise reasonable care to prevent the AFFF and the
components from presenting an unreasonable risk of harm to human health and the
environment and persons who would come in contact with it, including Plaintiff.

135.1t was foreseeable that toxic chemicals from the AFFF that Defendants designed,
engineered, developed, fabricated, tested, manufactured, sold and distributed would enter
the water supply of the Plaintiff and cause harm to his person, and property and the
environment. .

136. Alternative designs of AFFF were available, technologically feasible and practical, and
would have reduced or prevented the harm to Plaintiff. .

137.A reasonable alternative design would, at a reasonable cost, have reduced or eliminated the
foreseeable risks of harm posed by AFFF. .

138.The AFFF designed, engineered, developed, fabricated and tested manufactured, sol, or
distributed by the Defendants was defective in design because the foreseeable risk of harm
posed by the AFFF could have been reduced or eliminated by the adoption of a reasonable
alternative design. |

139. Defendants’ products were defective at the time of manufacture, and at the time they left

Defendants’ control.

20

 
filing complies with the provisions of the Public Access Policy of the

that require filing confidential information and documents differently than non-confidential information and documents.

PM, Fee = $290.00. The filer certifies that this

ty County Prothonotary on 08/17/2018 2:47

Unified Judiciat System of Pennsylvania: Case Records of the Appellate and Trial Courts

Case# 2018-20572-0 Docketed at Montgome

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 51 of 77

140. As a result of Defendants’ designing, engineering, manufacturing, developing, fabricating,
testing, selling, and/or distributing designed product, the drinking/potable water supplies in
and around the Bases became contaminated with dangerous and toxic chemicals and
damaged the Plaintiff. -

141.As a direct and proximate result of Defendants’ designing, engineering, manufacturing,
developing, fabricating, testing, selling, and/or manufacturing, or distributing of a defective
product, Plaintiff has suffered and continue to suffer damages, including medical
monitoring damages; monetary damages associated with the investigation, treatment,
remediation, and monitoring of their drinking/potable “water; increased costs of
drinking/potable water, economic loss, property damages, including, without limitation,
loss of value, annoyance, disturbance, intrusion, harassment and inconvenience; all for
which Plaintiff are entitled to recover damages.

142. As a result of Defendants’ designing, engineering, manufacturing, developing, fabricating,
testing, selling, and/or distributing a defective produce, Defendants are strictly liable in
damages to the Plaintiff.

143. Defendants’ acts were willful, wanton or reckless and: conducted with a reckless

indifference to the rights of Plaintiff.

21

 
Case# 2018-20572-0 Docketed at Montgomery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00, The filer certifies that this filing complies with the it
s 2 , 00. provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents,

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 52 of 77

WHEREFORE, Plaintiff demands judgment against defendants, jointly and severally, in

amounts in excess of $50,000.

Dated: August 17, 2018 an

W. Steven Berman (PA Bar No. 45927)
NAPOLI SHKOLNIK PLLC

1 Greentree Centre, Suite 201

10,000 Lincoln Drive

Marlton, NJ 08053

Tel: (212) 397-1000
Fax: 646-846-7603

 

CUKER LAW FIRM, LLC
Mark R. Cuker (PA LD. 21182)
2005 Market Street, Suite 1120
Philadelphia, PA 19103

Tel: 215-53 {-8522

Email: Mark@cukerlaw.com

Attorney for Plaintiff

22

 
Case# 2018-20572-0 Docketed at Montgomery County Prothonotary on 08/17/2018 2:47 PM, Fee = $290.00. The filer certifies that this fling compiles with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 53 of 77

VERIFICATION _
Kathleen Kervin hereby states that she is the plaintiff in this action and verifies that the
statements made in the foregoing pleading are true and correct to the best of his knowledge,
information and belief. The undersigned understands that the statements therein are made

subject to penalties of 18 Pa. C.S.A. Sec. 4904 relating to unsworn falsification to authorities

 

Dated: 7 4 7LE

23

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 54 of 77

EXHIBIT B

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 55 of 77

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

KATHLEEN KERVIN
Plaintiff,

V.
3M COMPANY (f/k/a Minnesota Mining and
Manufacturing, Co), ANGUS FIRE (f/k/a Angus
International), ANSUL (a/k/a Ansul Chemical
Company; a/k/a The Ansul Company a/k/a Ansul
Fire Protection), BUCKEYE FIRE EQUIPMENT
COMPANY, CHEMGUARD, INC., and
NATIONAL FOAM, INC. (a/k/a Chubb National
Foam),

Defendants.

 

 

Civil Action No.

CONSENT TO NOTICE OF
REMOVAL

JURY TRIAL DEMANDED

DEFENDANT NATIONAL FOAM, INC’S CONSENT TO NOTICE OF REMOVAL

Defendant, National Foam, Inc., by and through its undersigned counsel, and without

waiving any defenses or objections to which it may be entitled, hereby consents to removal of this

action currently pending in the Court of Common Pleas of Montgomery County, Pennsylvania,

No. 2018-20572, to the United States District Court for the Eastern District of Pennsylvania.

National Foam, Inc. is a Delaware corporation with its principal place of business in North

Carolina.

(s/ Keith E. Smith

Greenberg Traurig, LLC

2700 Two Commerce Square

2001 Market Street

Philadelphia, PA 19103

Counsel for Defendant National Foam, Inc.\

Dated: October 9, 2018.

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 56 of 77

EXHIBIT C

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 57 of 77
Case 2:18-cv-02036-MSG Document 14-1 Filed 06/25/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JOHN ZYSK and COLLEEN ZYSK, h/w
Plaintiffs,

VS. : Civil Action No. 2:18-cv-02036-MSG

THE 3M COMPANY; TYCO FIRE
PRODUCTS LP; BUCKEYE FIRE
PROTECTION COMPANY; CHEMGUARD;
and NATIONAL FOAM, INC.,

Defendants.

 

DECLARATION OF ROBERT F. NELSON IN SUPPORT
OF NATIONAL FOAM, INC.’S OPPOSITION TO
PLAINTIFFS’ MOTION TO REMAND

I, Robert F. Nelson, submit this declaration in support of National Foam, Inc.’s
Opposition to Plaintiffs’ Motion to Remand this case to state court.

1. I am the General Manager of National Foam, Inc. (“National Foam”), the most
senior position in the United States of any person working for National Foam. I have held this
position since 2015, when the corporate headquarters of National Foam moved to Angier, North
Carolina. My office and our Vice-President of Finance are located in Angier, North Carolina.

2. National Foam was incorporated in Delaware on March 19, 2013. National Foam
remains a Delaware corporation with its principal place of business and corporate headquarters
in Angier, North Carolina.

3. Since 2015, meetings of the Board of Directors of National Foam have been held
in Angier, North Carolina.

4, In early 2015, National Foam closed its offices in Exton, Pennsylvania and

transferred some of the employees working there to its foam manufacturing facility in nearby

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 58 of 77
Case 2:18-cv-02036-MSG Document 14-1 Filed 06/25/18 Page 2 of 3

West Chester, Pennsylvania. For a brief period of time in 2015, National Foam referred to its
headquarters as being in West Chester. The West Chester, Pennsylvania facility, which is
currently being marketed for sale, maintains a small staff with one corporate officer resident at
that site.

5. In the Fourth Quarter of 2015, shortly after J was hired as the General Manager,
National Foam officially moved its corporate headquarters to Angier, North Carolina.

6. Also in the Fourth Quarter of 2015, National Foam opened a new firefighting
foam manufacturing facility in Angier, North Carolina, dedicated to producing its new C6 foam
formulations. This foam facility is located adjacent to the previously existing National Foam
manufacturing facility in Angier, North Carolina that focused on firefighting hoses. By the end
of 2015, all foam manufacturing operations had moved from Pennsylvania to North Carolina and
the headquarters of National Foam was officially relocated to Angier, North Carolina.

7. With the opening of the Angier, North Carolina foam facility, the transition of
virtually all of National Foam’s operations in the United States to North Carolina was complete.
Beginning in late 2015, and continuing until today, North Carolina remains the sole location in
the United States where corporate decisions are made and where the activities of National Foam
are directed, controlled and coordinated.

8. I have reviewed the exhibits attached to plaintiffs’ motion. These exhibits
evidence only that National Foam has been slow to update its website and other information and
does not reflect any corporate decision making conducted in Pennsylvania. In fact, plaintiffs’
Exhibits D-F reflect that these gradual changes on the website and in the documents are being
made. National Foam will continue to update other information it publishes to reflect North

Carolina as its headquarters. Of course, the sale of the West Chester facility will expedite

 
 

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 59 of 77
Case 2:18-cv-02036-MSG Document14-1 Filed 06/25/18 Page 3 of 3

the updating of this information as National Foam will no longer own any facility in Pennsylvania
when that sale is completed.
9, I declare under penalty of perjury pursuant to 28 U.S.C. §1746, that the foregoing
is true and correct.
Executed on June 22, 2018.

Clb 8 (\La

Robert F. Nelson
General Manager, National Foam, Inc.

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 60 of 77

EXHIBIT D

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

24

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 61 of 77

 

 

Page 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEONARD GRANDE, : Case No.
Plaintiff, : 2:18-cv-02041-WG
vs.

THE 3M COMPANY (f/k/a
MINNESOTA MINING AND
MANUFACTURING CO.); TYCO
FIRE PRODUCTS LP,
successor-in-interest to
the ANSUL COMPANY;
BUCKEYE FIRE PROTECTION
COMPANY; CHEMGUARD; and
NATIONAL FOAM, INC.
Defendants.

August 28, 2018

Oral deposition of National Foam,
Inc. taken through Robert F. Nelson, and oral
deposition of ROBERT F. NELSON, taken at the
offices of Greenberg Traurig, LLP, 2001 Market
Street, Suite 2700, Philadelphia, Pennsylvania
19103, beginning at 1:50 p.m., before LINDA
ROSSI-RIOS, a Federally Approved RPR, CCR and
Notary Public.

VERITEXT LEGAL SOLUTIONS
MID-ATLANTIC REGION
1801 Market Street - Suite 1800
Philadelphia, PA 19103

 

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830

 

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 62 of 77

ROBERT F. NELSON

 

 

 

Page 10 Page 12
1 it. 1 A. I did.
2 Sometimes counsel asking 2 Q. Did you review the deposition
3 questions will be looking for a folder or 3 notice to yourself?
4 elsewhere and their voices may not be 4 A. Idid.
5 projected properly. If at any time you don't 5 Q. For the record, it's National
6 hear the question, please tell us you don't 6 Foam, Inc. Am I correct?
7 hear the question. That may be particularly 7 A. Itis.
8 relevant to any questions that may be asked 8 Q. Thank you. In preparing for
9 via telephone. 9 the deposition, did you view any photographs?
10 Conversely, sometimes -- all 10 A. No.
11 counsel here are trained to project our 1] Q. Did you view any videos?
12 voices to the rear of the courtroom. 12 A. No.
13. Sometimes we get into the habit without even | 13 Q. In preparing for this deposition,
14 knowing it of projecting our voice and we're | 14 did you review any websites?
15 too loud. If that happens, let us know and 15 A. No.
16 we'll tone down our volume for you. It means 16 Q. Other than counsel, did you
17 nothing. We're not angry or anything. 17 speak to anyone regarding the deposition today?
18 Sometimes we just get into that habit. 18 A. Yes.
19 The court reporter is here to 19 Q. And to whom?
20 take down verbal answers to the questions 20 A. My supervisor.
21 asked. All of the answers need to be verbal. 21 Q. His name or her name?
22 The court reporter will have difficulties 22 A. Paul Williams.
23 with a nod of the head, shrug of the 23 Q. Does he have a title at
24 shoulders, indications of distances with your | 24 National Foam, Inc.?
Page 1] Page 13
1 hands apart, et cetera. Also, uh-huh and 1 A. Chief executive officer.
2 uh-uh, they're great here today, but in six 2 Q. Anyone else?
3 months when we look at the deposition and we] 3 A. Talso spoke to Nick Brown who
4 see those answers, we won't know if it was an | 4 is our corporate counsel for Angus International
5 affirmative answer or a negative answer. 5 Safety Group.
6 In preparing for your 6 Q. Anyone else?
7 deposition, did you read any documents? 7 A. No.
8 A. Yes. 8 Q. Can you tell me what you spoke
9 Q. What were they? 9 with Mr. Williams regarding?
10 A. My declaration and the response 10 MR. SMITH: Hold on a second.
11 from counsel to that motion to remand. | ll To the extent he spoke with Mr. Williams
12 can't remember exactly the document title. 12 and Mr. Brown or Mr. Williams and me
13 Q. Anything else? 13 and Mr. Brown, that will be covered by
14 A. No. Notas it pertains to 14 attorney-client privilege.
15 this. 15 MR. FELICIANI: I'll rephrase
16 Q. When you say this, are you 16 the question.
17 saying your deposition or as the declarant? 17 BY MR. FELICIANI:
18 A. My declaration and the response 18 Q. Is Mr. Williams an attorney?
19 from my counsel. 19 A. Not to my knowledge.
20 Q. How about the documents 20 Q. Did you speak to Mr. Williams
21 produced today, did you review them? 21 in the presence of your counsel?
22 A. I did. 22 A. By that do you mean Mr. Smith?
23 Q. Did you review the deposition 23 Q. Or Mr. Brown. If there were
24 notice to National Foam? 24 three of you in the conversation. I just

 

 

4 (Pages 10 - 13)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830

 

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 63 of 77

ROBERT F. NELSON

 

 

 

Page 22 Page 24
1 BY MR. FELICIANI: 1 Q. Mr. Nelson, could you please
2 Q. Are you familiar with -- I'm 2 state your current position with National
3 going to go with this one, with the Angus 3 Foam, Inc.?
4 one. 4 A. General manager.
5 A. Yes. 5 Q. How long have you held that
6 Q. Are you familiar with that one? 6 position at National Foam, Inc.?
7 A. Yes. The next document is 7 A. Since August of 2015.
8 National Foam Organizational Chart. Iam 8 Q. Prior to this position, did you
9 familiar with that document. 9 hold any other positions at National Foam,
10 Q. Thank you very much. 10 Inc.?
1] A. The next document is Press i] A.  Idid not.
12. Release, New Foam Manufacturing Facility, I | 12 Q. Did you work at any corporation
13 am familiar with that document. 13 or entity associated with National Foam?
14 Q. Thank you very much. 14 A. I did.
15 A. The next document is Organizational) 15 Q. With whom?
16 Announcement, 5 July 2016. I am familiar 16 A. Could you rephrase the
17 with that document. 17 question?
18 Q. Thank you. You are also known 18 Q. With whom?
19 as Bobby Nelson. Correct? 19 A. Are we --
20 A. Correct. 20 MR. SMITH: I'll object to the
2] Q. Iwill be asking some questions 21 form of the question in terms of
22 on these later, but for right now I'd like to 22 affiliated with National Foam.
23 put them aside. 23. BY MR. FELICIANI:
24 Mr. Nelson, can you tell me 24 Q. Did you work for Angus?
Page 23 Page 25
1 when you first saw Nelson-2? 1 A. I've worked for Angus Fire
2 A. I don't recall the specific 2 Armour Corporation.
3 date but sometime last week. 3 Q. What was your position there?
4 Q. Not to belabor the point, but 4 A. Thad various positions.
5 by whom are you employed? 5 Q. Sometimes people work their way
6 A. National Foam, Inc. 6 up from the ground up. Why don't you give me
7 Q. Is National Foam a privately 7 where you started and where you ended.
8 held corporation? 8 A. I started as -- in a sales role
9 A. Can you rephrase that? 9 and I had business development, project
10 Q. Sure. Is it traded on the 10 management roles while we were known as Angus
11 stock market? 11 Fire Armour Corporation.
12 A. It is not. 12 Q. What is the highest office you
13 Q. Could you please state your 13 received -- strike that.
14 business address? 14 Did you end up as a business
15 A. 141 Junny Road, Angier, North 15 development project manager?
16 Carolina. 16 A. I don't recall the final title
17 MR. FELICIANI: Counsel, I'll 17 that I had.
18 agree not to ask Mr. Nelson his home 18 Q. How many years did you work at
19 address, but should he leave, I'm 19 Angus Fire Armour Corporation?
20 assuming you will give me his 20 A. I don't recall specifically,
21 information? 21 but six or seven.
22 MR. SMITH: Yes. 22 Q. I'm going to go back to
23 MR. FELICIANI: Thank you. 23 National Foam, Inc. What are your duties as
24 BY MR. FELICIANI: 24 general manager there?

 

 

7 (Pages 22 - 25)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830

 

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 64 of 77

 

 

 

 

 

ROBERT F. NELSON
Page 26 Page 28
1 A. My duties as general manager 1 Carolina?
2 are to run the National Foam, Inc. operating 2 A. Currently, no.
3. company in North America. In that role, I 3 Q. Who are the individuals who had
4 manage all aspects, all operating aspects of 4 those decisions, made those decisions?
5 the company. I'm responsible for the profit 5 A. Could you rephrase the
6 and loss of the organization and all 6 question?
7 strategic decisions. 7 Q. Sure. Ifthere's going to be a
8 Q. Anything else? 8 discussion as to a product that may be made,
9 A. Could you rephrase the 9 who would be involved in that discussion?
10 question? 10 A. Specifically new product
11 Q. Sure. Are you also responsible 11 development?
12 for hiring and firing? 12 Q. Yes.
13 A. Tam. 13 A. We have a global product
14 Q. Do you oversee accounting? 14 manager for foam and we have an internal new
15 A. Ido. 15 product development process. And
16 Q. Speaking of accounting, does 16 contributing to that would be the global
17 National Foam have its own accounting department? 17 product manager for foam, National Foam
18 A. It does. 18 chemists, chemists in the UK, and then other
19 Q. And where is that located? 19 corporate staff.
20 A. Angier, North Carolina. 20 Q. Are any of those chemists
21 Q. Do you oversee purchasing of 21 located in Pennsylvania?
22 imsurance? 22 A. We have a chemist located in
23 A. Ido not. 23 Pennsylvania.
24 Q. Can you tell me who does? 24 Q. And what is his name?
Page 27 Page 29
1 A. That responsibility would be i A. It's not a him, it's a her.
2 with Angus International Safety Group. 2 Her name is Anne Regina.
3 Q. Are you the person who makes 3 Q. Is anyone else in Pennsylvania
4 decisions as to what products are going to be 4 involved in product development?
5 made? 5 A. Could you rephrase the
6 A. lam one of the individuals 6 question?
7 that would make that decision. 7 Q. Other than Anne Regina, is
8 Q. Who else would be involved? 8 anyone else in Pennsylvania involved in
9 A. It would depend on the product. 9 product development?
10 Q. Right now you're making C6? 10 A. Yes.
11 A. Could you rephrase? 1] Q. Who would that be?
12 Q. Sure. What products are being 12 A. Hank Shaefer.
13. made in Angier, North Carolina right now? 13 Q. Anybody else?
14 A. We manufacture firefighting 14 A. Not directly.
15 foam concentrates. 15 Q. What is the position of
16 Q. Am I correct that they have 16 Mr. Shaefer in National Foam?
17 different carbon fiber formulas? 17 A. Vice president of engineering.
18 A. Each firefighting foam has a 18 Q. How long has Mr. Shaefer been
19 unique formulation. 19 vice president of engineering?
20 Q. Have you made any decisions 20 A. I don't recall specifically.
21 related to product development or 21 Just to go back to your previous question, I
22 participated in making any decisions relating | 22 want to provide some additional clarity.
23 to product development relating to 23 Mr. Shaefer would not contribute --
24 firefighting foams made down in North 24 Mr. Shaefer would not be part of the formal

 

8 (Pages 26 - 29)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 65 of 77

ROBERT F. NELSON

 

 

 

 

Page 62 Page 64
1 date on Nelson-10 is February 13, 2017? 1 A. No to the corporate decision,
2 A. You are. 2 but yes to the discussion from functional
3 ~ 3 groups on their strategies and tactics. So
4 (Exhibits Nelson-3, Declaration 4 in other words, in terms of the functional
5 of Robert F. Nelson; Nelson-4, Case 5 groups that sit in West Chester, they can
6 Management Track Designation Form, 6 make a recommendation, but that
7 were marked for identification.) 7 recommendation would come to me and I would
8 ~ 8 gauge and/or approve and/or deny that
9 BY MR. FELICIANI: 9 recommendation. In certain situations I
10 Q. I'd like to move to the 10 consult my supervisor.
11 declaration sheet which has been marked as 11 Q. Who is your supervisor?
12 Nelson-2. I'm sorry, Nelson-3. 12 A. Paul Williams.
13 A. I've reviewed Nelson-3. 13 Q. Which anticipates my next
14 Q. Mr. Nelson, did you draft Nelson-3? | 14 question. My next question is, the decisions
15 A. I contributed to the draft of 15 regarding governance, are they ever made
16 Nelson-3. 16 between West Chester, Pennsylvania and the
17 Q. Who at National Foam, and I 17 UK?
18 don't mean your counsel, other than your 18 A. Could you repeat that?
19 counsel let's say, who at National Foam 19 Q. Iwillrephrase. Are you aware
20 assisted in drafting Nelson-3? 20 of any decisions regarding governance being
21 A. I'm aware of Paul Williams 21 made between West Chester, Pennsylvania,
22 helping to draft Nelson-3. 22 anyone in West Chester, Pennsylvania and the
23 Q. Who is Paul Williams? 23 United Kingdom?
24 A. Chief executive officer. 24 A. Jam not aware.
Page 63 Page 65
1 Q. Where is Mr. Williams’ office 1 Q. Is that something that you
2 located? 2 would normally be made aware of?
3 A. Inthe United Kingdom. 3 A. I should be made aware of it,
4 MR. FELICIANI: Counsel, before 4 yes.
5 we move forward, can we stipulate that 5 Q. Should be and always indicate
6 the exact same document has been filed 6 different things.
7 in all the other cases? 7 A. As it pertains to business
8 MR. SMITH: Substantively, yes. 8 decisions, investment, new product development,
9 BY MR. FELICIANI: 9 hiring and firing, strategy, sales initiatives,
10 Q. And in paragraph 2 of Nelson-3, 10 pricing and so on, that would all go through
11 it states, among other things, that the 11 me. What I referenced in my answer was we
12 principal place of business and corporate 12 allow, encourage individuals in all of our
13 headquarters of National Foam, Inc. is in 13 businesses to talk to anyone in our business.
14 Angier, North Carolina. Correct? 14 So that's what I was referencing in my
15 A. Correct. 15 answer.
16 Q. Could you, please, tell me what 16 Q. Are there topics of governance
17 you mean by corporate headquarters? 17 which would be done between West Chester and
18 A. Bycorporate headquarters, I 18 the UK other than -- that are outside what
19 mean the corporate governance decisions are | 19 you do?
20 made in Angier, North Carolina in liaison 20 A. No.
21 with my supervisor in the US. 21 Q. So that I'm clear, the
22 Q. Are any of those corporate 22 corporate headquarters, that's where the
23 decisions ever made in liaison with anyone in | 23 corporate offices are located?
24 West Chester, Pennsylvania? 24 A. As you describe corporate

 

17 (Pages 62 - 65)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830

 

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 66 of 77

 

 

 

ROBERT F. NELSON
Page 66 Page 68

1 offices, we would take -- we would define it 1 A. Customer service has a notation

2 as where the corporate decisions are made. 2 on the first page of this document. Correct.

3 So based on that definition, yes, the 3 Q. Am correct that the area code

4 corporate offices would be in Angier. 4 for the customer service document is 610?

5 Q. So that anticipated my next 5 A. You are correct.

6 question. That location is where corporate 6 Q. Am correct that 610 isa

7 officers direct, control and co-ordinate 7 Montgomery County, Reading and Allentown area

8 National Foam's activities? 8 code?

9 A. Correct. 9 A. I believe so.

10 Q. That's what you stated in 10 Q. Soif somebody has a question
11 paragraph 7. Correct? 11 for customer service, they would call that
12 A. Correct. 12 number. Am I correct?
13 Q. Am I correct that in this 13 A. We have more than one customer
14 document, Nelson-3, you state that since 2015 | 14 service number. I can't speak to the dating
15 the offices in Angier, North Carolina are the (15 of this, but depending on the date of this,
16 main offices of National Foam, Inc.? 16 we may have had customer service sitting in
17 MR. SMITH: Where is that? 17 West Chester. That entire function now sits
18 MR. FELICIANI: Everywhere in 18 in Angier.
19 this document. 19 Q. Could you take a look at the
20 MR. SMITH: You're 20 document and see what date it is?
21 paraphrasing. 21 MR. SMITH: The date it was
22 MR. FELICIANI: Paraphrasing, 22 printed off the website?
23 yes. 23 MR. FELICIANI: Yes.
24 THE WITNESS: To your adjective | 24 THE WITNESS: 8/28/2018.

Page 67 Page 69

1 of main, they're where the corporate 1 BY MR. FELICIANI:

2 governance decisions are made. | 2 Q. CanlIsee Nelson-7, 8 and 9?

3 can't comment on the main part. But, 3 Could you read the 610 number

4 for example, | sit in Angier. Our 4 there for customer service?

5 finance manager sits in Angier. Our 5 A. 610.363.1400.

6 customer service sits in Angier. Foam 6 Q. I'd like to show you Nelson-10.

7 operations sits in Angier. Invoicing 7 A. I've been shown Nelson-10.

8 sits in Angier. That's my interpretation 8 Correct. Same document.

9 of what you meant by that. 9 Q. Could you read the telephone
10 BY MR. FELICIANTI: 10 number off of that particular document?
1] Q. Thank you. Before we il A. 610.363.1400.

12 proceed... 12 Q. That's the same number. Am I
13 “+s 13 correct?

14 (Exhibit Nelson-11, Contact 14 A. Itis.

15 list, was marked for identification.) 15 Q. I'm going to show you Nelson --
16 --- 16 MR. SMITH: I'll stipulate that
17 BY MR. FELICIANI: 17 the phone number on all of those is

18 Q. Let me know when you're done 18 the same.

19 reviewing it, Mr. Nelson. 19 MR. FELICIANI: You're going to
20 A. The last two pages are blank. 20 stipulate that the phone number on

21 I've finished reviewing Nelson-11. 21 Nelson-6, 7, 8 and 9 are all the same
22 Q. Am I correct that customer 22 number?

23 service is listed on the first page of that 23 MR. SMITH: Yes.

24 document? 24 THE WITNESS: Yes.

 

 

18 (Pages 66 - 69)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830

 

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 67 of 77

 

 

 

ROBERT F. NELSON
Page 70 Page 72
i MR. SMITH: 6, 7, 8 and 9 is 1 Q. Supply chain would be --
2 identified as the 24-hour red alert 2 A. Just to clarify -- excuse me
3 number, but it's all the same on the 3 for interrupting you. Just to clarify,
4 documents. 4 National Foam on the systems side of our
5 BY MR. FELICIANI: 5 business will source some of our products
6 Q. Can you state for the record 6 from our UK sister companies, but the
7 what products are manufactured by National 7 majority of our products are manufactured
8 Foam, Inc.? 8 using third-party partners. From a supply
9 MR. SMITH: I'm going to object 9 chain standpoint, we have a group that
10 to that as not relevant to the issues 10 liaises with those third-party manufacturers.
11 of the diversity of jurisdiction. 11 Q. Where is that group located?
12 MR. FELICIANI: Give me five 12 A. West Chester.
13 questions again and we'll see. 13 Q. Who makes the decisions
14 THE WITNESS: I couldn't give 14 relating to approval of the third-party
15 you an exhaustive list, but in the 15 manufacturers, et cetera?
16 interest of trying to explain what we 16 A. The ultimate decision would be
17 manufacture, broadly we have two 17 mine in liaison with my supervisor.
18 product portfolios, firefighting foam 18 Q. Are all the products that we
19 concentrates and systems equipment. 19 discussed that you just mentioned, are they
20 Firefighting foam concentrates are 20 all manufactured by National Foam, Inc. in
21 class A foam concentrates, class B 2] Angier, North Carolina?
22 foam concentrates, flowing free foam 22 MR. SMITH: Object to the form
23 concentrates, wetting agents and so 23 of the question.
24 on. The system side of our business 24 THE WITNESS: Are we specifically
Page 71 Page 73
1 has a variety of systems equipment 1 speaking about the systems part of the
2 that is quite a diverse portfolio, but 2 business?
3 we manufacture wheeled equipment, 3 BY MR. FELICIANI:
4 trucks, pumps, monitors, fixed 4 Q. Wecan do that. How about the
5 firefighting systems, trailers, and 5 systems part of the business, is that done in --
6 hose. That is not an exhaustive list 6 A. No, they're not manufactured in
7 but more of a product portfolio 7 Angier.
8 description. 8 Q. Where is it manufactured?
9 BY MR. FELICIANI: 9 A. We havea variety of strategic
10 Q. Thank you. I understand. 10 partners across the country that will manufacture
11 And for the systems equipment, 11 those products for us.
12 wouid that also involve Mr. Hank Shaefer? 12 Q. So you just design, they
13 A. It does. 13 manufacture?
14 Q. He is the vice president of 14 A. Well, we would design, we would
15 engineering? 15 engineer, we would test, we would commission,
16 A. Heis. 16 we would train and we would liaise with those
17 Q. Is he the head of that department? 17 strategic partners to make certain that not
18 A. He is the head of the engineering 18 only are they qualified but they would
19 department. 19 produce to our specification, manufacture to
20 Q. What other departments are 20 our specification.
21 in -- other than engineering, what other 21 Q. Is any of that done in West
22 departments are in the West Chester location? | 22 Chester, Pennsylvania?
23 A. Supply chain is the only other 23 A. No.
24 department in West Chester. 24 Q. I'd like to direct your attention

 

 

19 (Pages 70 - 73)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830

 

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 68 of 77

ROBERT F. NELSON

 

 

 

Page 102 Page 104
1 in Pennsylvania, not in Angier. 1 Regina fills that function. So she
2 Q. Where are they? 2 would contribute to research and
3 A. Barry Rowswell is in Canada. 3 development, foam chemistry analysis,
4 Steve Cheroke is in Phoenix. Cheryl Bosinis | 4 technical response, sales team
5 in Indianapolis. Bob Tallon is in Dallas. 5 support. She would liaise with
6 Once again, continuing right, Andy Pisch and | 6 quality issues or any manufacturing
7 Patricia Freeman are in Angier. Michael 7 issues that we might have. She would
8 Sontag and the five individuals underneath 8 be our primary resource for that.
9 him are in West Chester. Hank Shaefer and 9 BY MR. LANCIOTTI:
10 the six individuals under Hank Shaefer in 10 Q. Would she be the point of
11 West Chester. Paul Southwood resides inthe 11 contact for any issues with respect to mil
12 UK. Martin Dowson resides in Canada and 12 spec applications with the department of
13. Chrissy Root resides in West Chester. 13 defense?
14 Q. Has Paul Williams ever visited 14 MR. SMITH: Object to the form
15 the North Carolina office? 15 of the question. Nothing to do with
16 A. Yes, he has. 16 jurisdiction.
17 Q. How frequently does he visit? 17 MR. LANCIOTTI: One more
18 A. It depends on the year. 18 question.
19 Normally between one and three times a year. | 19 MR. SMITH: I'm not letting him
20 Q. Why does he visit? 20 answer that question. That has
2] A. He has operating -- well, he 21 nothing to do with diversity.
22 has supervisory responsibility for that 22 MR. LANCIOTTI: Withdrawn.
23 location. And ultimately the National Foam 23 BY MR. LANCIOTTI:
24 business globally. 24 Q. Is there a reason why the only
Page 103 Page 105
1 MS. CHRISTENSEN: I have no 1 chemist in North America is located in West
2 further questions right now. 2 Chester when the National Foam manufacturing
3 --- 3 facility for firefighting foam is in Angier?
4 EXAMINATION 4 A. Well, Anne has been with the
5 --- 5 organization going on 40 years. So employees
6 BY MR. LANCIOTTI: 6 with that tenure we normally are -- we are
7 Q. My name is Patrick Lanciotti. 7 normally working in conjunction with where
8 Thank you for your time today. 8 they would like to be domiciled. So she's a
9 I have two brief questions 9 resident, I believe, of West Chester and so
10 about one of your employees, Anne Regina. 1 10 on. That's primarily why she sits in West
11 believe you testified earlier that she's a 11 Chester.
12 chemist located in the West Chester office? 12 Q. Do you supervise Anne Regina?
13 A. She is. 13 A. No, I do not. I don't directly
14 Q. To the extent you know, can you 14 supervisor her.
15 elaborate a little bit about Anne's role in 15 Q. Who does she answer to?
16 the company as a chemist? 16 A. Under the reporting structure,
17 A. Anne is the chemist -- 17 she reports to Hank Shaefer with dotted line
18 MR. SMITH: Object to the form 18 to product management in the UK.
19 of the question to the extent it 19 Q. Hank is located in the UK?
20 doesn't go to the direction, control 20 A. No, Hank is located in West
21 of the corporation. Go ahead. 21 Chester.
22 THE WITNESS: We only have one | 22 MR. LANCIOTTI: Thank you.
23 chemist in North America who reports 23 MR. COHAN: Ihave no questions.
24 in through National Foam. So Anne 24 ee

 

 

27 (Pages 102 - 105)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830

 

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 69 of 77

 

 

 

 

ROBERT F. NELSON
Page 106 Page 108
1 EXAMINATION 1 you were relocating?
2 --- 2 A. I'm not aware.
3 BY MR. SMITH: 3 Q. I think you mentioned some
4 Q. Ihave one question. Who does 4 people are thinking of relocating their jobs
5 Hank report to, Hank Shaefer? 5 down to Angier. Is that right? Did you say
6 A. Myself. Everyone on that org 6 that earlier?
7 chart with the exception of Paul Southwood at 7 A. Could you rephrase?
8 the top line reports to me. Paul Southwood 8 Q. Are any of the individuals
9 has dotted line to me. 9 working in West Chester, Pennsylvania, going
10 +e 10 to be relocating their jobs down to National
1 FURTHER EXAMINATION 11 Foam, Inc. in Angier?
12 - + 12 A. None of the current employees
13. BY MS. CHRISTENSEN: 13 have any specific plans to relocate to
14 Q. Who else does Paul Southwood 14 Angier.
15 report to? 15 Q. How about Mr. Shaefer?
16 A. I believe he reports directly 16 A. No plans that I'm aware of.
17 to the general manager of the UK or Angus products. 17 Q. Is he going to remain in the
18 Q. And who would that person be? 18 employ of National Foam, Inc.?
19 A. It's currently Anthony Dimmer. 19 A. _ It's hard for me to speculate,
20 MR. SMITH: Off the record. 20 but I would say yes.
21 --- 21 Q. Were there any advertisements
22 (A discussion off the record 22 placed in any trade magazines advising that
23 occurred.) 23 National Foam was moving its headquarters
24 --- 24 from West Chester, Pennsylvania to Angier,
Page 107 Page 109
1 FURTHER EXAMINATION 1 North Carolina?
2 7 2 A. Not that I'm aware of.
3. BY MR. FELICIANI: 3 Q. Were there any advertisements
4 Q. We're back on the record, Mr. 4 in any trade magazines advising that they
5 Nelson. I just have a few other questions to 5 were -- National Foam, Inc. was closing its
6 ask you. 6 West Chester office?
7 Did National Foam send any 7 A. No advertisements that I'm
8 correspondence to any employees of National | 8 aware of.
9 Foam, Inc. in West Chester advising them that | 9 Q. In any forum, publication?
10 you were closing down that office? 10 A. Not that I'm aware of.
11 A. Yes. 11 Q. Were there ever any
12 Q. Can you tell me what was said, 12 instructions to anyone advising that they
13 or if you don't know, you can just say just 13 should change the Material Safety Data Sheet
14 correspondence? 14 of National Foam, Inc. to reflect the
15 A. I believe that Mr. Smith has 15 national headquarters was in Angier, North
16 put in the exhibits copies of some 16 Carolina?
17 correspondence that went to the employees. 17 A. I can't answer that question.
18 Now, just to be clear, I believe this is 18 Q. Why is that?
19 early in 2015 before J joined the 19 A. Well, to be --
20 organization, but I believe that there are 20 Q. Is that because you don't know?
21 two exhibits in the packet. 21 A. I don't know. Correct.
22 Q. Were there any other documents 22 Q. Am correct that the National
23 subsequent to 2000 when you came on board ta 23 Foam, Inc. facilities in West Chester are for
24 the personnel at West Chester advising them | 24 sale currently?

 

28 (Pages 106 - 109)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830

 

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 70 of 77

ROBERT F. NELSON

 

 

 

Page 110 Page 112
1 A. Yes. 1 boiler or their air conditioner, cleaning
2 Q. And who is handling that sale 2 services, things like that.
3 on behalf of National Foam, Inc.? 3 MR. FELICIANI: Give us a
4 MR. SMITH: Objection. 4 minute.
5 THE WITNESS: Paul Williams. 5 ---
6 BY MR. FELICIANI: 6 (A recess was taken from 5:00
7 Q. Can you tell me who signed the 7 p.m. to 5:07 p.m.)
8 contract on behalf of National Foam, Inc.? 8 ~-
9 A. Which contract? 9 MR. FELICIANI: Mr. Nelson,
10 Q. The contract for sale. 10 thank you very much. We have no
11 MR. SMITH: Object to the form 1] further questions. And I thank
12 of the question. 12 Mr. Smith for his generous
13 THE WITNESS: I don't know the 13 hospitality.
14 answer to the question. 14 MR. SMITH: I want to clarify a
15. BY MR. FELICIANI: 15 point at the end there with regard to
16 Q. Relating to financing loans, 16 the contracts that you were asking
17 _ lines of credits, et cetera, are you the 17 about and Mr. Nelson testified they
18 personal who has the end result in making 18 were reviewed in the UK.
19 determinations as to whether or not to enter 19 ---
20 into the agreement? 20 FURTHER EXAMINATION
21 A. No. 21 ---
22 Q. Whois? 22 BY MR. SMITH:
23 A. That would be done out of the 23 Q. Mr. Nelson, who are you
24 UK. 24 referring to in the UK that would have
Page 111 Page 113
i Q. Regarding purchases in excess 1 reviewed contracts that would bind National
2 of $100,000 of either real estate or personal 2 Foam, Inc.?
3 property, who would be in charge of making 3 A. Ataminimum, Paul Williams.
4 that decision or approving it? 4 Potentially corporate counsel and chief
5 A. Real estate would be the UK. 5 financial officer Andy Leitch. Anybody that
6 When you say personal property, you're 6 binds the company contractually would be
7 talking about the acquisition of an asset, 7 reviewed and signed by them. I wasn't very
8 company asset? 8 clear on that during my answer.
9 Q. Yes. 9 ---
10 A. We normally call that capital 10 FURTHER EXAMINATION
11 investment or asset purchase and that would ll ---
12 have to come out of the UK. 12 BY MR. FELICIANT:
13 Q. Relating to contracts that are 13 Q. That just throws the bucket in
14 with third parties as we discussed earlier, 14 my direction. Chief financial officer of
15 who enters into those contracts? 15 which corporation?
16 A. It depends on the value. But 16 A. Angus International Safety
17 our normal procedure is that any binding 17 Group.
18 contractual agreements be reviewed in the UK.) 18 MR. FELICIANI: Thank you.
19 Q. Does anyone in the West Chester 19 MR. SMITH: Can we mark my
20 office have authority to enter into a binding 20 letter of August 27, 2018, in response
21 contract? 21 to the Notice of Deposition as Exhibit
22 A. I would say the answer to that 22 13.
23 would be no. Do they sign -- it is possible 23 MR. FELICIANI: No objection.
24 they sign maintenance contracts for their 24 ---

 

 

29 (Pages 110 - 113)

Veritext Legal Solutions

215-241-1000 ~ 610-434-8588 ~

302-571-0510 ~ 202-803-8830

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 71 of 77

Case 2:18-cv-02041-WB Document 12-1 Filed 06/25/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

LEONARD GRANDE
Plaintiff,
vs. ; Civil Action No. 2:18-cv-02041-WB
THE 3M COMPANY; TYCO FIRE
PRODUCTS LP; BUCKEYE FIRE
PROTECTION COMPANY; CHEMGUARD;
and NATIONAL FOAM, INC.,

Defendants.

 

DECLARATION OF ROBERT F. NELSON IN SUPPORT
OF NATIONAL FOAM, INC.’S OPPOSITION TO
PLAINTIFE’S MOTION TO REMAND

I, Robert F. Nelson, submit this declaration in support of National Foam, Inc.’s
Opposition to Plaintiff's Motion to Remand this case to state court.

1, I am the General Manager of National Foam, Inc. (“National Foam”), the most
senior position in the United States of any person working for National Foam. I have held this
position since 2015, when the corporate headquarters of National Foam moved to Angier, North
Carolina. My office and our Vice-President of Finance are located in Angier, North Carolina.

2. National Foam was incorporated in Delaware on March 19, 2013. National Foam
remains a Delaware corporation with its principal place of business and corporate headquarters
in Angier, North Carolina.

3. Since 2015, meetings of the Board of Directors of National Foam have been held
in Angier, North Carolina.

4, In early 2015, National Foam closed its offices in Exton, Pennsylvania and

transferred some of the employees working there to its foam manufacturing facility in nearby

8

es

;

      
  

  
  

EXHIBIT

  

P2I1S ov

 
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 72 of 77

Case 2:18-cv-02041-WB Document 12-1 Filed 06/25/18 Page 2 of 3

West Chester, Pennsylvania. For a brief period of time in 2015, National Foam referred to its
headquarters as being in West Chester. The West Chester, Pennsylvania facility, which is
currently being marketed for sale, maintains a small staff with one corporate officer resident at
that site,

5. In the Fourth Quarter of 2015, shortly after I was hired as the General Manager,
National Foam officially moved its corporate headquarters to Angier, North Carolina.

6. ' Also in the Fourth Quarter of 2015, National Foam opened a new firefighting
foam manufacturing facility in Angier, North Carolina, dedicated to producing its new C6 foam
formulations. This foam facility is located adjacent to the previously existing National Foam
manufacturing facility in Angier, North Carolina that focused on firefighting hoses. By the end
of 2015, all foam manufacturing operations had moved from Pennsylvania to North Carolina and
the headquarters of National Foam was officially relocated to Angier, North Carolina.

7. With the opening of the Angier, North Carolina foam facility, the transition of
virtually all of National Foam’s operations in the United States to North Carolina was complete.
Beginning in late 2015, and continuing until today, North Carolina remains the sole location in
the United States where corporate decisions are made and where the activities of National Foam
are directed, controlled and coordinated.

8. I have reviewed the exhibits attached to plaintiffs motion. These exhibits
evidence only that National Foam has been slow to update its website and other information and
does not reflect any corporate decision making conducted in Pennsylvania. In fact, plaintiff's
Exhibits D-F reflect that these gradual changes on the website and in the documents are being
made. National Foam will continue to update other information it publishes to reflect North

Carolina as its headquarters. Of course, the sale of the West Chester facility will expedite
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 73 of 77

Case 2:18-cv-02041-WB Document 12-1 Filed 06/25/18 Page 3 of 3

the updating of this information as National Foam will no longer own any facility in Pennsylvania
when that sale is completed.

9. I declare under penalty of perjury pursuant to 28 U.S.C. §1746, that the foregoing

is true and correct.
Executed on June 22, 2018.

[de Shy

Robert F. Nelson
General Manager, National Foam, Inc.
Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 74 of 77

Delaware ss

The First State

 

i, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF
DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT
COPY OF THE CERTIFICATE OF AMENDMENT OF “EUROSTAR US TRADECO
INC.*, CHANGING ITS NAME FROM "EUROSTAR US TRADECO INC.” TO
"NATIONAL FOAM, INC.", FILED IN THIS OFFICE ON THE THIRD DAY OF

JULY, A.D. 2013, AT 5 O°CLOCK P.M.

 

\y" ¥i, Bullock. Seceetary of Strte SD

Authentication: 201903020
Date: 02-29-16

 

C 5305356 8100
SR# 20161304585

You may verify this certificate online at corp.delaware.gov/authver.shtml

 
 

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 75 of 77

NATIONAL FOAM, INC.
UNANIMOUS WRITTEN CONSENT OF DIRECTORS
June_+™ , 2016

THE UNDERSIGNED, being the members of the Board of Directors (the “Board”) of
National Foam, Inc., a Delaware corporation (the “Corporation”), do hereby adopt the following
resolutions by unanimous written consent as authorized by the Bylaws of the Corporation and
applicable law.

Appointment of Director to Fill Vacancy

WHEREAS, Article II, Section 2.3 of the Bylaws of the Corporation provides that newly
created directorships resulting from any increase in the authorized number of directors or any
vacancies in the Board of Directors resulting from death, resignation, retirement, disqualification
or other cause (other than removal trom office by a vote of the stockholders) may be filled bya
majority vote of the directors then in office.

WHEREAS, Jason Chautin has resigned as a director of the Corporation (the
“Resignation”), and

WHEREAS, the Board desires to fill the vacancy on the Board created as a result of the
Resignation and to fix the number of directors of the corporation at four (4).

NOW, THEREFORE, BE If RESOLVED, that after giving effect to the increased
number of directors and the Resignation, the Board deems it to be advisable and in the best
interests of the Corporation to elect Hank Shaefer and Robert F. Nelson as directors of the
Corporation to serve until his successor is duly elected and qualified (or until the earlier of his
death, resignation or removal).

FURTHER RESOLVED, effective-as-of the date hereof, the Board consists of:

Paul Williams
Russell Furtick
Hank Shaefer
and
Robert F. Nelson

Election of Officers

WHEREAS, the Board deems it to be advisable and in the best interests of the
Corporation to remove Jason Chautin as an officer of the Corporation: and

WHEREAS, after giving effect to such removal, the Board deems it to be advisable and
in the best interests of the Corporation to confirm and elect the officers of the Corporation.

FAST 12481407 LE 5/2616
383984-00G001

 
 

C

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 76 of 77

FURTHER RESOLVED, that Jason Chautin be, and hereby is, removed as an officer of
the Corporation.

FURTHER RESOLVED, that, each of the following persons be, and hereby are,
confirmed and elected as officers of the Corporation, in the positions identified below, to serve
until their successors shall be duly elected and qualified (or until the earlier of their death,

resignation or removal):

 

 

 

 

 

 

_Negie® 4, Offices)
Paul Williams President and Chief Executive Officer
_ Robert F, Nelson General Manager
Russell Furtick VP Operations
Hank Shaefer Senior vice President of Systems
penton! _ _pugineering

 

 

 

General

FURTHER RESOLVED, that all actions previously taken or to be taken by any of the
directors or officers of the Corporation or by any of its agents or representatives in connection
with the above resolutions are hereby ratified, confirmed and adopted.

[Signatures appear on foliowing page|

EASTVUZ4S 14071.) 5/26/16
383984-00001
 

C

Case 2:18-cv-04355-PBT Document1 Filed 10/09/18 Page 77 of 77

IN WITNESS WHEREOF, the undersigned have executed this Written Consent of
Directors as of the day and year first above written. This Written Consent of Directors may be
executed and delivered via facsimile or electronic transmission, and shall be deemed an original.
This Written Consent of Directors may be executed in counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the same-it ment.

“a ot

  

 

EAST U248 1407 1.1 520/16
383984-000001

 
